                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE


TERESA STRINGER, KAREN BROOKS and                 Case No.:
WILLIAM PAPANIA, Individually and on
Behalf of All Others Similarly Situated,          CLASS ACTION COMPLAINT

               Plaintiffs,
                                                  JURY TRIAL DEMANDED
       v.
NISSAN OF NORTH AMERICA, INC, and
NISSAN MOTOR CO., LDT.

               Defendants.


                   CLASS ACTION COMPLAINT AND JURY DEMAND

       Plaintiffs Teresa Stringer, Karen Brooks and William Papania (“Plaintiffs”) bring this

action against Nissan of North America, Inc. and Nissan Motor Co., Ltd. (“Defendants” or

“Nissan”), by and through their attorneys, individually and on behalf of all others similarly

situated, and allege as follows:

                                   I.    INTRODUCTION

       1.      Plaintiffs bring this action individually and on behalf of all similarly situated

persons (“Class Members”) who purchased or leased any 2014 through 2016 Nissan Rogue vehicle

in the United States (“Class Vehicles”) that was designed, manufactured, distributed, marketed,

sold or leased by Defendants.

       2.      Beginning in 2013, if not before, Defendants knew that the Class Vehicles contain

one or more design and/or manufacturing defects that can cause their continuously variable

transmission (“CVT”) to malfunction (“CVT Defect”).           A “CVT” is a type of automatic

transmission that does not use conventional gears to achieve the various ratios required during

normal driving. Instead, it uses a segmented steel belt between pulleys that can be adjusted to

change the reduction ratio in the transmission.     This is supposed to occur smoothly and




     Case 3:21-cv-00099 Document 1 Filed
                                   1     02/05/21 Page 1 of 55 PageID #: 1
continuously.    Like a conventional transmission, a CVT is electronically controlled by a

Transmission Control Module (“TCM”).

         3.     Numerous Class Vehicle owners have reported a significant delay in the Class

Vehicle’s response while attempting to accelerate from a stop or while attempting to merge into

freeway traffic, or pass another vehicle, which requires the ability to accelerate quickly. This delay

in response is typically accompanied with reports of the engine revving while the driver depresses

the gas pedal without little to no increase in vehicle speed. Class Vehicle owners have also

experienced and reported stalling, jerking, lurching, juddering, and/or shaking while operating
their Class Vehicles, as well as premature transmission failure.

         4.      The CVT Defect has been documented to occur without warning during vehicle

operation and poses an extreme and unreasonable safety hazard to drivers, passengers and

pedestrians for obvious reasons. These safety hazards include being unable to maintain the proper

speed to integrate seamlessly into the flow of traffic, especially on highways or freeways, putting

drivers at risk of being rear ended or otherwise causing an accident unless they pull off the road.

Two owners complained to the National Highway Transportation Safety Authority (“NHTSA”) as

follows:1

        NHTSA ID: 11375131, Incident Date: September 19, 2020: CAR DOES NOT
         ACCELERATE AFTER STOPPING AND TRYING TO YIELD TO ONCOMING
         TRAFFIC OR TURN AT A STOP SIGN. EXTREMELY DANGEROUS BECAUSE IT
         WILL ALL OF A SUDDEN DECIDE TO GO AND THE RPM GOES UP REALLY
         HIGH.

        NHTSA ID: 1126587 Incident Date September 26, 2019: 2015 NISSAN ROGUE,
         BROUGHT BRAND NEW, HAS 63,000 MILES. HAVING TRANSMISSION ISSUES
         FOR >9 MONTHS. I HAVE HAD NO PREVIOUS ISSUES UNTIL THEN. I CANNOT
         DRIVE FOR MORE THAN 30+ MIN BEFORE MY VEHICLE STARTS STALLING
         AT STOPLIGHTS/STOP SIGNS. WHEN I GO TO ACCELERATE AFTER BRIEFLY
         STOPPING, THE CAR STUTTERS AND BUCKS UNTIL I PRESS HARDER ON THE
         ACCELERATION. THE STUTTERING GETS WORSE THE LONGER YOU DRIVE
         IT. THE SAFETY ISSUE WITH A CAR NOT PROPERLY ACCELERATING WHEN
         YOU NEED IT TO, IS CONCERNING. I HAVE TAKEN IT TO THE NISSAN


1
  Spelling and grammatical errors in consumer complaints reproduced herein remain as found in
the original.


        Case 3:21-cv-00099 Document 1 Filed
                                      2     02/05/21 Page 2 of 55 PageID #: 2
       DEALERSHIP MULTIPLE TIMES AND THEY CLAIM THEY CANNOT
       "DUPLICATE" THE ISSUE, WHILE THE TECHNICIAN ADMITTED TO
       EXPERIENCING MY COMPLAINT WHILE HE DROVE IT A FEW TIMES. THEY
       SAY NOTHING CAN BE DONE BECAUSE NO CODES ARE RENDERING A
       PROBLEM AND I HAVE TO WAIT FOR THE "PROBLEM" TO GET WORSE OR
       ULTIMATELY, UNTIL THE TRANSMISSION "GOES OUT" AS THE NISSAN REP
       TOLD ME.

       5.      In addition to these obvious safety hazards, the cost to repair the CVT Defect can

be exorbitant. The Class Vehicles thus differ materially from the product Nissan intended to sell.

Nissan intended to produce vehicles with CVTs that shift smoothly and continuously. Instead,
Nissan produced vehicles that do not accelerate when prompted to accelerate, and that shake,

shudder, jerk and judder.

       6.      Plaintiffs are informed and believe, and based thereon allege, that Defendants knew

the Class Vehicles were defective and not fit for their intended purpose of providing consumers

with safe and reliable transportation at the time of the sale and thereafter. Defendants have actively

concealed the true nature and extent of the CVT Defect from Plaintiffs and the other Class

Members, and failed to disclose it to them, at the time of purchase or lease and thereafter. Had

Plaintiffs and prospective Class Members known about the CVT Defect, they would not have

purchased the Class Vehicles or would have paid less for them.

       7.      Plaintiffs are informed and believe, and based thereon allege, that despite notice

of the CVT Defect from, among other things, pre-production testing, numerous consumer

complaints, warranty data dealership repair orders and prior experience with earlier model

vehicles with the same or substantially similar CVTs, Defendants have not recalled the Class

Vehicles to repair the CVT Defect, have not offered their customers a suitable repair or

replacement free of charge, and have not offered to reimburse all Class Vehicle owners and

leaseholders the costs they incurred relating to diagnosing and repairing the CVT Defect.

       8.      Plaintiffs are further informed and believe, and based thereon allege, that despite

being on notice of the CVT Defect, Defendants regularly deny the existence of the CVT Defect

until after consumers’ five (5) years/60,000 miles New Vehicle Limited Warranty Powertrain




     Case 3:21-cv-00099 Document 1 Filed
                                   3     02/05/21 Page 3 of 55 PageID #: 3
Coverage (“Powertrain Warranty”) has expired or require payment to repair the CVT Defect

even while the Class Vehicles are under warranty.

       9.      Nissan knew of and concealed the CVT Defect that is contained in every Class

Vehicle, along with the attendant dangerous safety problems and associated repair costs, from

Plaintiffs and the other Class Members both at the time of sale or lease and thereafter. As a

result of their reliance on Defendants’ omissions, owners and lessees of the Class Vehicles have

suffered ascertainable loss of money, property, and/or loss in value of their Class Vehicles.

                                       II.       PARTIES
       A.      Plaintiffs

               Teresa Stringer (Alabama)

       10.     Plaintiff Teresa Stringer is an Alabama citizen who lives in Troy, Alabama. Ms.

Stringer purchased a new 2015 Nissan Rogue from Mitchell Nissan in Enterprise, Alabama in or

around September 2015. Prior to purchase, Mr. Stringer spoke with the dealer sales representative

about the vehicle, inspected the Monroney sticker posted by Nissan on the vehicle and test drove

the vehicle. Ms. Stringer was never informed by the dealer sales representative that the vehicle

suffered from the CVT Defect and relied upon this fact in purchasing the vehicle. Had Ms. Stringer

been informed that her vehicle suffered from the CVT Defect, she would not have purchased it.

Ms. Stringer purchased her vehicle primarily for personal, family or household purposes. Mr.

Stringer’s vehicle was designed, manufactured, sold, distributed, advertised, marketed and

warranted by Nissan.

       11.     Sometime in or around 2017, Ms. Stringer began to experience the CVT Defect

which gradually worsened over time.          For example, Ms. Stringer’s vehicle hesitates when

attempting to pick up speed after slowing down, and when taking off from a stop. This hesitation

is sometimes accompanied by excessive revving in which the rpm meter moves but the vehicle

does not accelerate commensurately, followed by a jerk or judder when the vehicle does engage.

In addition, Ms. Stringer’s transmission slips when driven at highway speeds.




     Case 3:21-cv-00099 Document 1 Filed
                                   4     02/05/21 Page 4 of 55 PageID #: 4
         12.     Ms. Stringer has brought her vehicle to authorized Nissan dealerships repeatedly

for servicing but has been provided no remedy to date. During the 2017-2020 timeframe Ms.

Stringer took her vehicle to Headquarter Nissan in Columbus, Georgia on multiple occasions

complaining of the CVT issues she was experiencing. Initially she was told there was nothing

wrong; ultimately, she was charged for ineffective repairs and servicing. For example, on or about

October 4, 2018 Headquarter Nissan performed a throttle body cleaning for which Ms. Stringer

paid $50.05 out-of-pocket. Her CVT issues continued. On or about December 12, 2018,

Headquarter Nissan performed a transmission service with complete exchange of transmission
fluid for which Ms. Stringer paid $248.03 out-of-pocket. Her CVT issues continued. On or about

June 15, 2020, Ms. Stringer returned to Headquarter Nissan again complaining of CVT issues and

paid $99.95 for a diagnostic. Her CVT issues continued. On or about August 7, 2020 Ms. Stringer

brought her vehicle to Mitchell Nissan and complained of the hesitation issues she was

experiencing, but they told her they did not find anything wrong. Her CVT issues continue to this

day. As described in further detail herein, further repair attempts would have been futile given

Defendants’ steadfast refusal to acknowledge the true nature and extent of the CVT Defect and

provide an adequate remedy.

         13.     At all times, Ms. Stringer driven her vehicle in a foreseeable manner and in the

manner in which it was intended to be used.

         Karen Brooks (Tennessee)

         14.     Plaintiff Karen Brooks is a Tennessee citizen who lives in Hollow Rock, Tennessee.

Ms. Brooks purchased a new 2015 Nissan Rogue from Premier Nissan, in Paris, Tennessee in or

around December of 2014.2         Prior to purchase, Ms. Brooks spoke with the dealer sales

representative about the vehicle, inspected the Monroney sticker posted by Nissan on the vehicle

and test drove the vehicle. Ms. Brooks was never informed by the dealer sales representative that

the vehicle suffered from the CVT Defect and relied upon this fact in purchasing the vehicle. Had



2
    Premier Nissan subsequently changed its name to Nissan of Paris.


        Case 3:21-cv-00099 Document 1 Filed
                                      5     02/05/21 Page 5 of 55 PageID #: 5
Ms. Brooks been informed that her vehicle suffered from the CVT Defect, she would not have

purchased it. Ms. Brooks purchased her vehicle primarily for personal, family or household

purposes.    Ms. Brooks’ vehicle was designed, manufactured, sold, distributed, advertised,

marketed and warranted by Nissan.

       15.     Shortly after purchasing her vehicle, Ms. Brooks began to experience the CVT

Defect. For example, her vehicle hesitates when she attempts to accelerate to merge into traffic or

pass a car on the freeway. Ms. Brooks’ vehicle also hesitates when she drives uphill, when she

attempts to accelerate after slowing down, and when she attempts to accelerate from a stop. When
Ms. Brooks’ vehicle finally does go into gear when accelerating from a stop or at a low speed, it

shakes. Ms. Brooks’ vehicle has been serviced regularly and her husband has complained to

Nissan of Paris on multiple occasions of the problems they have experienced, but they have been

offered no remedy. As described in further detail herein, further repair attempts would have been

futile given Defendants’ steadfast refusal to acknowledge the true nature and extent of the CVT

Defect and provide an adequate remedy.

       16.     At all times, Ms. Brooks has driven her vehicle in a foreseeable manner and in the

manner in which it was intended to be used.

       William Papania (Texas)

       17.     Plaintiff William Papania is a Texas citizen who lives in Port Neches, Texas. Mr.

Papania purchased a new 2015 Nissan Rogue from Twin City Nissan, in Port Arthur, Texas in on

or around October of 2015. Prior to purchase, Mr. Papania spoke with the sales representative

about his vehicle, inspected the Monroney sticker posted on the vehicle by Nissan and test drove

the vehicle. Mr. Papania was never informed by the dealer sales representative that the vehicle

suffered from the CVT Defect and relied upon this fact in purchasing the vehicle. Had Mr. Papania

been informed that his vehicle suffered from the CVT Defect, he would not have purchased it. Mr.

Papania purchased his vehicle primarily for personal, family or household purposes.            Ms.

Papania’s vehicle was designed, manufactured, sold, distributed, advertised, marketed and

warranted by Nissan.



     Case 3:21-cv-00099 Document 1 Filed
                                   6     02/05/21 Page 6 of 55 PageID #: 6
       18.     In the summer of 2020, Mr. Papania was driving his vehicle when his check engine

light turned on. Mr. Papania took the vehicle to Twin City Nissan but the dealer did not find

anything wrong. A few days later the check engine light illuminated again and Mr. Papania took

the vehicle to a third-party repair facility that ran a diagnostic which showed the transmission was

failing. Mr. Papania returned to Twin City Nissan which confirmed that the transmission was

failing and needed to be replaced, and that Mr. Papania would have to pay several thousand dollars

out-of-pocket for the replacement. Due to the exorbitant cost, Mr. Papania has not replaced his

transmission, and is currently making extremely limited use of his vehicle.
       19.     At all times, Mr. Papania has driven his vehicle in a foreseeable manner and in the

manner in which it was intended to be used.

       B.      Defendants

       20.     Defendant Nissan North America, Inc. (“NNA”) is a California corporation with its

principal place of business located at One Nissan Way, Franklin, Tennessee 37067 and doing

business in Tennessee and throughout the United States.

       21.     Founded in 1933 and headquartered in Yokohama, Japan, Defendant Nissan Motor

Co., Ltd. (“NML”) is a corporation organized under the laws of Japan. NML manufactures and

distributes automobiles and related parts. It also provides financing services. NML delivers a

comprehensive rage of products under various brands that are manufactured in Japan, the United

States, Mexico, the United Kingdom and other countries. NML is the parent and 100% owner of

NNA.

       22.     At all relevant times, NNA and NML were engaged in the business of designing,

manufacturing, marketing, distributing, and selling automobiles, including but not limited to the

Class Vehicles, and other motor vehicles and motor vehicle components, in Tennessee and

throughout the United States.

       23.     Whenever, in this Complaint, reference is made to any act, deed or conduct of

Defendants, the allegation means that Defendants engaged in the act, deed, or conduct by or

through one or more of their officers, directors, agents, employees or representatives who was



     Case 3:21-cv-00099 Document 1 Filed
                                   7     02/05/21 Page 7 of 55 PageID #: 7
actively engaged in the management, direction, control, or transaction of the ordinary business and

affairs of Defendants.

                                     III.     JURISDICTION
         24.   This is a class action.

         25.   This Court has jurisdiction over this action under the Class Action Fairness Act, 28

U.S.C. § 1332(d). The aggregated claims of the individual class members exceed the sum value

of $5,000,000, exclusive of interests and costs. This court also has federal question jurisdiction

over this action under 28 U.S.C. § 1331 because Plaintiffs’ claims under the Magnuson-Moss Act

arise under federal law. This Court has personal jurisdiction over NNA because its principal place

of business is in Franklin, Tennessee, and Defendants’ otherwise have sufficient minimum

contacts with Tennessee, and/or otherwise intentionally avails themselves of the markets within

Tennessee, through the promotion, sale, marketing and distribution of their vehicles in Tennessee,

so as to render the exercise of jurisdiction by this Court proper and necessary.

                                            IV.   VENUE

         26.   Venue is proper pursuant to 28 U.S.C. § 1391, because a substantial part of the

events and omissions giving rise to Plaintiffs’ claims occurred within the Middle District of

Tennessee.

                 V.      NISSAN’S KNOWLEDGE OF THE CVT DEFECT

         27.   For years, Nissan has designed, manufactured, distributed, sold, and leased the

Class Vehicles. Upon information and belief, Defendants have sold, directly or indirectly through

dealers and other retail outlets, many thousands of Class Vehicles nationwide.

         28.   Plaintiffs and Class Members are intended third-party beneficiaries of contracts

between Nissan and its dealerships; specifically, they are the intended beneficiaries of Nissan’s

warranties. The dealerships were not intended to be the ultimate consumers of the Class Vehicles,

and the warranty agreements were designed for and intended to benefit the ultimate consumers

only.




        Case 3:21-cv-00099 Document 1 Filed
                                      8     02/05/21 Page 8 of 55 PageID #: 8
       29.     The CVT Defect causes the Class Vehicles’ to unexpectedly malfunction by

hesitating, stalling, jerking, lurching, revving, shaking, juddering and/or failing prematurely. The

CVT Defect presents a safety hazard that renders the Class Vehicles unreasonably dangerous to

consumers due to, inter alia, the impact of the Defect on driver’s ability operate the Class Vehicle

as expected.

       30.     Plaintiffs are informed and believe, and based thereon allege, that, prior to placing

the Class Vehicles in the stream of commerce, Nissan became aware of the CVT Defect through

sources not available to Plaintiffs and Class Members, including, but not limited to, pre-production
testing, pre-production design failure mode and analysis data, production design failure mode and

analysis data, early consumer complaints made exclusively to Nissan’s network of dealers and

directly to Nissan, aggregate warranty data compiled from Nissan’s network of dealers, testing

conducted by Nissan in response to consumer complaints, and repair order and parts data received

by Nissan from Nissan’s network of dealers. On information and belief, Nissan actively monitors

and records consumer complaints made to Nissan’s network of dealers as well as all service and

repair work done related to the CVT Defect at its network of dealers

       31.     Nissan’s CVT has been plagued with the same or similar recurrent problems (i.e.,

hesitation, shaking, juddering, premature failure, etc.) for over a decade.        In 2009 Nissan

voluntarily doubled the powertrain warranty coverage of 5 years/60,000 miles to 10 years/120,000

miles for a large part of its fleet, including the 2003-2010 Murano; 2007-2010 Versa SL; 2007-

2010 Sentra; 2007-2010 Altima; 2007-2010 Maxima; 2008-2010 Rogue; and 2009-2010 Cube.3

Nissan also reported that “in the unlikely event that your vehicle’s transmission should need repair

beyond the extended warranty period we are working to decrease the cost of repair.”4




3
 Frequently Asked Questions, available at:
https://web.archive.org/web/20100323050249/http://www.nissanassist.com/faqs.php?menu=3
4
 See Customer Satisfaction Program, CVT Program Details available at:
https://web.archive.org/web/20100124032242/http:/www.nissanassist.com/ProgramDetails.php?
menu=2 (last visited Jan. 22, 2021).


     Case 3:21-cv-00099 Document 1 Filed
                                   9     02/05/21 Page 9 of 55 PageID #: 9
            32.    Nissan continued to experience such trouble with its CVTs that in December 2013

Nissan’s then-CEO, Carlos Ghosn, announced that Nissan would increase its oversight of CVT

supplier JATCO, Ltd.5 Nissan further explained that it was necessary to increase its oversight of
JATCO because continued customer service issues had begun to cut into Nissan’s profits.6

However, Nissan’s vehicles continued to be plagued with CVT issues thereafter.

            33.    Technical Service Bulletins (“TSBs”) issued by Nissan to its dealers, and other

remedial actions it has taken concerning the Class Vehicles and other vehicles with the same or

substantially similar CVT, evidence Nissan’s knowledge of the CVT Defect.

            34.    On information and belief, the four-cylinder 2013-2016 Nissan Altima has the same

or substantially similar transmission as the 2014-2016 Nissan Rogue (which is only available in a

four-cylinder). Nissan recently extended the 2013-2016 Altima Powertrain Warranty from five

years/60,000 miles to seven years/84,000 miles and offered to reimburse those who paid for

transmission-related repairs during the extended warranty period in connection with a class action

settlement. See Gann, et al. v. Nissan North America, Inc., Case No. 3:18-cv-00966 (M.D. Tenn.).

It has offered no such relief to 2014-2016 Rogue owners and lessees.

            35.    On or about September 27, 2012 Nissan initiated a voluntary service campaign to

“reprogram the Transmission Control Unit (TCM)” to “improve transmission durability” in the

2013 Altima with four-cylinder engine. See NTB12-081. In a customer satisfaction letter

implementing the campaign, Nissan stated:

            Under certain unique driving conditions, the Continuously Variable
            Transmission (CVT) belt may slip in some affected 2013 Nissan Altima
            vehicles. An indicator that the CVT belt has slipped is a shaking or “judder”
            from the CVT when coasting. Continuing to drive the vehicle in this condition
            can lead to accelerated wear and damage to the CVT. Reprogramming of the
            Transmission Control Module (TCM) will prevent the belt slip condition from
            occurring. This is not a safety issue, and the vehicle still meets and/or exceeds
            all applicable safety standards.

5
      Nissan     Presses     Jatco  to   end  CVT     glitches,    Automotive       News
https://www.autonews.com/article/20131202/OEM10/312029972/nissan-presses-jatco-to-end-
cvt-glitches (Dec. 2, 2013).
6
    Id.


          Case 3:21-cv-00099 Document 1 Filed
                                         10 02/05/21 Page 10 of 55 PageID #: 10
On information and belief, while Nissan acknowledged a problem, it did so in a manner that was

false and misleading. On information and belief, Nissan was aware that the problem was not

limited “to certain unique driving conditions,” that the purported fix it was offering did not in fact

resolve the problem, and that the problem did in fact constitute a safety issue.

       36.     On or about October 7, 2015 Nissan issued NTB15-083 applicable to 2013-2015

Nissan Altima and 2014-2016 Nissan Rogue vehicles regarding the reprogramming of the TCM

to address “a transmission judder (shake, shudder, single or multiple bumps or vibration).” The

next month on or about November 11, 2015, Nissan issued NTB15-084a applicable to the same
set of vehicles to address the same condition outlining a procedure for replacement of the CVT

assembly.

       37.     Also on or about November 11, 2015 Nissan issued NTB15-086a applicable to

2013-2015 Nissan Altima and 2014-2016 Nissan Rogue vehicles. This TSB notes that the affected

vehicles may “hesitate and/or have a lack of power” and prescribes various service procedures

including replacement of the CVT assembly. On information and belief, this TSB was preceded

by its original iteration, NTB15-086.

       38.     On or about April 1, 2016 Nissan issued NTB15-084b to address a “transmission

judder (shake, shudder, single or multiple bumps or vibration)” in 2013-2016 Nissan Altima and

2014-2016 Nissan Rogue vehicles. This TSB set forth a procedure through which either the
CVT assembly or the Valve Body would need to be replaced.

       39.     On or about February 10, 2017 Nissan issued NTB15-086f to address

“HESITATION AND/OR LACK OF POWER” in 2013-2014 Altimas and 2014-2016 Rogues.

This TSB similarly describes procedures for replacing the CVT assembly or the Valve body as

well as reprogramming the TCM if necessary.

       40.     On or about April 18, 2017, Nissan updated TSB NTB15-084b to include more

model years. See TSB NTB15-084c. This TSB is applicable to 2013-2016 Nissan Altima and

2014-2016 Nissan Rogue vehicles was also designed to address “a transmission judder (shake,




    Case 3:21-cv-00099 Document 1 Filed
                                   11 02/05/21 Page 11 of 55 PageID #: 11
shudder single or multiple bumps or vibration).” Id. This TSB similarly sets forth a procedure

through which either the CVT assembly or the Valve Body would need to be replaced.

       41.    Nissan has continued to issue TSBs addressing Rogue CVT issues.

       42.    On information and belief, Defendants issued the above TSBs to address problems

being caused by the CVT Defect. Defendants had and have a duty to disclose the CVT Defect

and the associated repair costs to Class Vehicle owners, among other reasons, because the Defect

poses an unreasonable safety hazard; because Defendants had and have exclusive knowledge

and/or access to material facts about the Class Vehicles and their CVTs that were and are not
known to or reasonably discoverable by Plaintiffs and other Class Members; and, because

Defendants have actively concealed the CVT Defect from its customers. Further, because the

none of the above TSBs were issued as part of a formal recall, they were much more likely to be

overlooked by dealers, and unknown to consumers.7

                      V.      EXAMPLE CONSUMER COMPLAINTS

       43.    Hundreds, if not thousands, of purchasers and lessees of the Class Vehicles have

experienced the CVT Defect.

       44.    Nissan monitors customers' complaints made to the NHTSA. Federal law requires

automakers like Nissan to be in close contact with NHTSA regarding potential auto defects,

including imposing a legal requirement (backed by criminal penalties) compelling the

confidential disclosure of defects and related data by automakers to NHTSA, including field

reports, customer complaints, and warranty data. See TREAD Act, Pub. L. No. 106-414, 114

Stat.1800 (2000).

       45.    Automakers have a legal obligation to identify and report emerging safety-related

defects to NHTSA under the Early Warning Report requirements. Id. Similarly, automakers




7
   When a vehicle identification number is entered into a dealer computer, the dealer is
automatically instructed to perform applicable recalls. Dealers generally search for other TSBs
based on customer complaints, which requires them to often sift through multiple TSBs and
attempt to interpret which, if any, are applicable.


    Case 3:21-cv-00099 Document 1 Filed
                                   12 02/05/21 Page 12 of 55 PageID #: 12
monitor NHTSA databases for consumer complaints regarding their automobiles as part of their

ongoing obligation to identify potential defects in their vehicles, including safety-related defects.

Id. Thus, Nissan knew or should have known of the many complaints about the CVT Defect

logged by NHTSA Office of Defect Investigation (ODI), and the content, consistency, and large

number of those complaints alerted, or should have alerted, Nissan to the CVT Defect.

       46.     The following example complaints filed by consumers with the NHTSA and other

websites which continue to accrue and demonstrate that the CVT Defect is a widespread,

dangerous and unresolved problem:
2014 Nissan Rogue:

      NHTSA ID: 11375131, Incident Date September 19, 2020: CAR DOES NOT
       ACCELERATE AFTER STOPPING AND TRYING TO YIELD TO ONCOMING
       TRAFFIC OR TURN AT A STOP SIGN. EXTREMELY DANGEROUS BECAUSE IT
       WILL ALL OF A SUDDEN DECIDE TO GO AND THE RPM GOES UP REALLY
       HIGH.

      NHTSA ID: 11374927, Incident Date November 2, 2020: CAR DROVE FINE THEN
       IN THE MIDDLE OF GOING THROUGH AN INTERSECTION THE VEHICLE
       STOPPED ACCELERATING AND CHECK ENGINE LIGHT CAME ON. CHECK
       CODE IT WAS P1778 FOR STEPPER MOTOR. VEHICLE ONLY HAS 87000 MILES
       ON IT. BROUGHT TO A TRANSMISSION STOP TO REPLACE THE VALVE BODY
       TO HAVE A NEW STEPPER MOTOR. HAD THE PART PUT IN TO FIND OUT THE
       WHOLE TRANSMISSION FAILED. WE COULD'VE BEEN KILLED IN THE BUSY
       INTERSECTION WITH THIS HAPPENING WITHOUT WARNING.

      NHTSA ID:11353588, Incident Date February 1, 2019: TL* THE CONTACT OWNS
       A 2014 NISSAN ROGUE. THE CONTACT STATED WHILE DRIVING AT
       APPROXIMATELY 40 MPH, THE VEHICLE JERKED, SHOOK, AND VIBRATED.
       THE CONTACT STATED THAT TRANSMISSION FLUID NEEDED TO BE ADDED
       TO THE VEHICLE TWICE DAILY FOR THE TRANSMISSION TO OPERATE AS
       DESIGNED. THE CONTACT STATED THAT THE TRANSMISSION WAS
       REPLACED MARCH 2019. THE MANUFACTURER ASSISTED THE CONTACT
       WITH THE COST OF THE TRANSMISSION REPLACEMENT. THE
       TRANSMISSION WAS REPLACED BY AN UNKNOWN NISSAN DEALER
       HOWEVER, THE TRANSMISSION REPLACEMENT FAILED TO CORRECT OR
       PREVENT THE FAILURE. THE MANUFACTURER WAS NOTIFIED OF THE
       FAILURE. THE VEHICLE WAS NOT REPAIRED. THE APPROXIMATE FAILURE
       MILEAGE WAS 84,000.




    Case 3:21-cv-00099 Document 1 Filed
                                   13 02/05/21 Page 13 of 55 PageID #: 13
   NHTSA ID:11339213, Incident Date July 12, 2020: WHILE DRIVING ON AN
    INTERSTATE, MY 2014 NISSAN ROGUE WOULD REV AND THE RPM’S WOULD
    SURGE UNEXPECTEDLY AND WITHOUT WARNING. WHILE DRIVING IT
    WOULD RANDOMLY JERK, SHUDDER, AND HESITATE. WE EXPERIENCED A
    SUDDEN LOSS OF ACCELERATION LEADING PREMATURE TRANSMISSION
    FAILURE. MY CHECK ENGINE LIGHT DID NOT COME ON UNTIL THE CAR
    LOST THE ACCELERATION CAPABILITY. THIS PUT US IN GREAT DANGER
    BEING THAT WE BARELY MADE IT ONTO THE SIDE OF THE INTERSTATE. MY
    CAR HAD TO BE TOWED TO NISSAN AND SINCE I HAVE BEEN ADVISED THAT
    THE TRANSMISSION NEEDS TO BE COMPLETELY REPLACED.

   NHTSA ID:11297342, Incident Date October 5, 2019: VEHICLE CURRENTLY HAS
    70,300 MILES ON IT. VEHICLE BEGAN LOSING POWER WHILE ON THE
    INTERSTATE AT 70 MPH. THE RPMS WOULD GO UP AND DOWN AND THE
    VEHICLE WOULD JERK AS IF THE TRANSMISSION WAS TRYING TO FIND THE
    RIGHT GEAR. WITH IN A FEW MINUTES, THERE WAS HARDLY ANY POWER
    TRANSFERRING TO THE WHEELS. I HAD THE VEHICLE TOWED TO THE
    DEALER. NO WARNING FOR TRANSMISSION FAILURE. DEALER
    RECOMMENDS CVT TRANSMISSION REPLACEMENT FOR TRANSMISSION
    JUDDER.

   NHTSA ID:11257661, Incident Date September 16, 2019: CVT TRANSMISSION
    PROBLEM POSSIBLY. THIS IS A WELL MAINTAINED VEHICLE. CAR STARTS
    TO DELAY IN DRIVE GEAR AND REVERSE. BUCKING AND IDLING AND
    REVING RPM WHILE DRIVING NORMAL SPEEDS. MANY OTHER NISSAN
    ROUGE OWNERS ARE HAVING THE SAME ISSUE. NEARLY BEEN HIT ON THE
    ROAD AND HIGHWAY AT LEAST 3 TIMES. WHY ISN'T THIS ISSUE BEING
    LOOKED AT AND RECALLED?

   NHTSA ID:11242861, Incident Date July 19, 2019: TL* THE CONTACT OWNS A
    2014 NISSAN ROGUE. WHILE DRIVING VARIOUS SPEEDS, THE VEHICLE
    JERKED. THERE WERE NO WARNING INDICATORS ILLUMINATED BEFORE OR
    AFTER THE FAILURE OCCURRED. THE VEHICLE WAS TAKEN TO AN
    UNKNOWN NISSAN DEALER WHERE FAILURE CODE: P1740 (TRANSMISSION
    SELECT SOLENOID) WAS LOCATED. THE DEALER STATED THAT THE
    TRANSMISSION NEEDED TO BE REPLACED. THE DEALER ALSO TEST DROVE
    THE VEHICLE, BUT WAS UNABLE TO DUPLICATE THE FAILURE. THE
    MANUFACTURER WAS NOT CONTACTED. THE VEHICLE WAS NOT REPAIRED.
    THE FAILURE MILEAGE WAS 60,000.

   NHTSA ID:11234938, Incident Date May 1, 2019: WHILE DRIVING ON THE
    INTERSTATE THE CAR COMPLETELY LOST ABILITY TO ACCELERATE. IT
    WOULD MAINTAIN SPEED WITH ACCELERATOR PEDAL PRESSED ALL THE
    WAY TO THE FLOOR. THE RPM'S WOULD NOT GO ABOVE 3000. ONCE
    STOPPED COULD NOT ACCELERATE TO GET THROUGH INTERSECTION.




Case 3:21-cv-00099 Document 1 Filed
                               14 02/05/21 Page 14 of 55 PageID #: 14
    AFTER STOPPING AND SITTING FOR AN HOUR THE CAR THEN BEGAN
    OPERATING BACK NORMAL. THIS NOW HAS HAPPENED MULTIPLE TIMES.

   NHTSA ID:11231085, Incident Date January 16, 2019: TL* THE CONTACT OWNS
    A 2014 NISSAN ROGUE. THE CONTACT STATED THAT THE VEHICLE
    EXPERIENCED JERKING, LUNGING, AND A LOSS OF POWER ONCE IT CAME
    TO A COMPLETE STOP. IN ADDITION, THE ESP FAULTY WARNING
    INDICATOR ILLUMINATED. THE VEHICLE WAS TAKEN TO AN INDEPENDENT
    MECHANIC WHO DIAGNOSED THAT THERE WAS AN ELECTRICAL FAILURE.
    THE VEHICLE WAS REPAIRED, BUT THE FAILURE RECURRED. NISSAN OF
    DOWNTOWN LA (4111, 635 W WASHINGTON BLVD, LOS ANGELES, CA 90015,
    (213) 477-7361) WAS CONTACTED TO SCHEDULE AN APPOINTMENT. THE
    DEALER INFORMED THE CONTACT THAT THE VIN WAS NOT INCLUDED IN A
    RECALL. THE CONTACT REFERENCED NHTSA CAMPAIGN NUMBER:
    16V149000 (FUEL SYSTEM, GASOLINE), BUT THE VIN WAS NOT INCLUDED.
    THE DEALER PROVIDED CASE NUMBER: 36341350 FOR THE CALL. THE
    MANUFACTURER WAS NOTIFIED OF THE FAILURE AND CONFIRMED THAT
    THE VIN WAS NOT INCLUDED IN A RECALL. THE FAILURE MILEAGE WAS
    APPROXIMATELY 30,000.

   NHTSA ID:11230561 Incident Date July 6, 2019: TL* THE CONTACT OWNS A 2014
    NISSAN ROGUE. WHILE THE VEHICLE WAS STOPPED AT A STOP SIGN, THE
    VEHICLE STALLED WHEN THE ACCELERATOR PEDAL WAS DEPRESSED. ON
    ANOTHER OCCASION, THE VEHICLE WAS UNABLE TO SHIFT FROM PARK
    INTO REVERSE. THE VEHICLE WAS NOT DIAGNOSED OR REPAIRED. A
    DEALER WAS NOT CONTACTED. THE MANUFACTURER WAS NOTIFIED. THE
    FAILURE MILEAGE WAS 72,000.

   NHTSA ID:11221437 Incident Date June 4, 2019: TL* THE CONTACT OWNS A 2014
    NISSAN ROGUE. WHILE DRIVING 70 MPH, THE CONTACT APPLIED THE
    ACCELERATOR PEDAL, BUT THE VEHICLE FAILED TO RESPOND. THERE
    WERE NO WARNING INDICATORS ILLUMINATED. THE CONTACT
    ATTEMPTED TO APPLY THE ACCELERATOR PEDAL AGAIN AND THE
    VEHICLE TOOK 34 SECONDS TO RESPOND. THE VEHICLE WAS TAKEN TO
    BATTLES NISSAN (60 MACARTHUR BLVD, BOURNE, MA 02532, (774) 302-0313)
    WHERE IT WAS DIAGNOSED THAT A CVT FUEL COOLER HAD TO BE
    INSTALLED IN ORDER FOR THE POWER TRAIN TO RETURN TO NORMAL THE
    VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS MADE AWARE OF
    THE FAILURE AND PROVIDED CASE NUMBER: 36126158. THE CONTACT WAS
    INFORMED TO CALL NHTSA. THE FAILURE MILEAGE WAS APPROXIMATELY
    154,000.

   NHTSA ID:11221437 Incident Date June 4, 2019: TL* THE CONTACT OWNS A 2014
    NISSAN ROGUE. WHILE DRIVING 70 MPH, THE CONTACT APPLIED THE
    ACCELERATOR PEDAL, BUT THE VEHICLE FAILED TO RESPOND. THERE
    WERE NO WARNING INDICATORS ILLUMINATED. THE CONTACT



Case 3:21-cv-00099 Document 1 Filed
                               15 02/05/21 Page 15 of 55 PageID #: 15
    ATTEMPTED TO APPLY THE ACCELERATOR PEDAL AGAIN AND THE
    VEHICLE TOOK 34 SECONDS TO RESPOND. THE VEHICLE WAS TAKEN TO
    BATTLES NISSAN (60 MACARTHUR BLVD, BOURNE, MA 02532, (774) 302-0313)
    WHERE IT WAS DIAGNOSED THAT A CVT FUEL COOLER HAD TO BE
    INSTALLED IN ORDER FOR THE POWER TRAIN TO RETURN TO NORMAL THE
    VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS MADE AWARE OF
    THE FAILURE AND PROVIDED CASE NUMBER: 36126158. THE CONTACT WAS
    INFORMED TO CALL NHTSA. THE FAILURE MILEAGE WAS APPROXIMATELY
    154,000.

   NHTSA ID:11210278 Incident Date May 22, 2019: "CVT FAILURE" BETWEEN
    MARCH 2019 AND MAY 2019 RANDOMLY STALLING WHILE TRAVELING AND
    WHEN COMPLETE STOP, THIS WENT ON FOR ABOUT 1 MONTH. MOST
    NOTICEABLE OCCURRENCES WERE WHEN THE TEMPERATURE WARM
    AND/OR DRIVING FOR AN EXTENDED PERIOD OF TIME. VEHICLE THEN
    SHUDDERED/SHAKE WHEN ACCELERATING. RPM LEVEL WOULD
    FLUCTUATE    BETWEEN       4K-5K  RMPS      WHEN    ATTEMPTING   TO
    ACCELERATE.WOULD NOT SHIFT UP OR DOWNWARD AS DESIGNED.WOULD
    RANDOMLY DOWNSHIFT CAUSING A FORWARD JERKING.MOST
    NOTICEABLE JERK/SHUDDERING WAS BETWEEN 40-40MPH.LOSS OF OR
    LIMITED POWER WHEN TRAVELING UP HILL.SPEED WOULD BE LIMITED TO
    60 MPH. ON MAY 19, 2019 REVERSE WOULD NOT ENGAGE UNLESS THE
    VEHICLE HAD NOT BEEN DRIVEN FOR SOME TIME, ENOUGH TO COOL
    DOWN.NEUTRAL WOULD NOT BE PRESENT EITHER.THERE WAS NO
    DIFFERENTIATION BETWEEN DRIVE/LOW/NEUTRAL. MAY 20 BROUGHT TO
    NISSAN DEALER THEY ADVISED CVT REPLACEMENT NEEDED. MAY 21 AND
    MAY 22 CVT DID NOT ENGAGE, VEHICLE STOPPED PROCEEDING WHILE ON
    HIGHWAY. TURNED VEHICLE OFF FOR 15 MINUTES. TURNED ON AND WAS
    ABLE TO PROCEED. STILL SHUDDERED AND JERKED WHEN SHIFTING.

    STARTED VEHICLE AFTER PARKING PLACED IN DRIVE WITH NO
    MOVEMENT. TURNED OFF THEN ON PLACED IN DRIVE WAS ABLE TO
    PROCEED.

    VEHICLE LIMITED TO 40 MPH, LOST POWER TO CVT UNABLE TO MOVE.
    STOPPED FOR 45 MINUTES AND WAS ABLE TO PLACE INTO DRIVE. DROVE
    FOR APPROXIMATELY ½ HALF MILE, LOST POWER WHILE TRAVELING UP
    HILL AND ROLLED BACKWARDS LUCKILY INTO A DRIVEWAY WITHOUT
    BEING STRUCK BY OTHER VEHICLES. NEUTRAL DID NOT EXIST. VEHICLE
    TOWED 5/22/19. COMPLAINTS MADE TO NISSAN 5/23/19. WAS ADVISED 5/24
    THEY WOULD ONLY COVER 70% ALTHOUGH THERE IS A SIGNIFICANT
    PROBLEM WITH THEIR CVTS.

   NHTSA ID:11209416 Incident Date May 22, 2019: CARS LOSES POWER WHEN
    DRIVING, SHAKES, REVS HIGH HAS A HARD TIME ACCELERATING UP HILLS
    TOO



Case 3:21-cv-00099 Document 1 Filed
                               16 02/05/21 Page 16 of 55 PageID #: 16
   NHTSA ID:112095014 Incident Date April 23, 2019: WHILE DRIVING MY CAR TO
    WORK, THE TRANSMISSION HAS BEEN SLIPPING OUT OF HEAR. THE SPEED
    WILL DECREASE AS I CAN'T ACCELERATE. THE RPM'S SHOOT UP BUT THE
    CAR WILL GO NOWHERE. IT HAS HAPPENED AND BOTH HIGH AND LOW
    SPEEDS BUT NORMALLY AFTER THE CAR ENGINE IS WARM. SOMETIMES
    WHEN IT HAPPENS, AFTER 10-15 SECONDS, THE GEAR WILL GO BACK TO
    DRIVE ON IT'S OWN AND I CAN CONTINUE ON MY WAY. LATELY, AS IT'S
    GOTTEN WORSE, THE CAR WILL COME TO A DEAD STOP (AS I CAN'T
    ACCELERATE) AND THERE IS NOTHING THAT I CAN DO TO GET IT BACK
    INTO GEAR. I HAVE TRIED TURNING THE CAR ON AND OFF, PUTTING IT IN
    NEUTRAL OR LOW AND IT CAN TAKE UP TO 20 MINUTES BEFORE I CAN GET
    THE VEHICLE DRIVING PROPERTY. AFTER RESEARCH, IT IS A COMMON
    ISSUE WITH THE VEHICLE HOWEVER AFTER TAKING THE CAR TO THE
    DEALERSHIP I PURCHASED IT FROM TWICE, THEY WILL NOT FIX IT. THEY
    STATE IT HASN'T HAPPENED DURING THEIR TEST DRIVE AND THERE IS
    NOTHING THEY CAN DO AND THEY ARE RELEASING THE CAR TO ME. EVEN
    AFTER MULTIPLE PHONE CALLS AND ASKING THEM TO PERFORM OTHER
    TESTS- THEY WON'T. THEY HAVE ONLY RUN DIAGNOSTIC MACHINE TESTS
    AND DID A SHORT TEST DRIVE (EVEN THOUGH THEY LIED AND TOLD ME IT
    WAS LONGER). AFTER TAKING THE VEHICLE HOME YESTERDAY- IT
    HAPPENED TO ME TWICE TODAY. THIS IS UNSAFE TO DRIVE.

   NHTSA ID:11172967 Incident Date January 29, 2019: ENGINE HESITATION AND
    TRANSMISSION DOES NOT AUTOMATICALLY SHIFT TO LOWER GEAR

   NHTSA ID:11166254 Incident Date December 29, 2018: TL* THE CONTACT OWNS
    A 2014 NISSAN ROGUE. WHILE DRIVING APPROXIMATELY 45 MPH, THE
    VEHICLE JERKED AND SHUT OFF WITHOUT WARNING. THE VEHICLE WAS
    TOWED TO AN INDEPENDENT MECHANIC WHO DIAGNOSED THAT THE
    TRANSMISSION NEEDED TO BE REPLACED. THE CONTACT CALLED EDDIE
    TOURELLE'S NORTHPARK NISSAN (985-893-0079, LOCATED AT 955 N HWY 190,
    COVINGTON, LA 70433) AND WAS INFORMED THAT THEY WERE AWARE OF
    THE FAILURE AND IT WAS DUE TO THE TRANSMISSION. THE
    MANUFACTURER WAS NOT MADE AWARE OF THE FAILURE. THE VEHICLE
    WAS NOT REPAIRED. THE FAILURE MILEAGE WAS APPROXIMATELY 124,000.
    THE VIN WAS NOT PROVIDED.

   NHTSA ID:11132441 Incident Date October 1, 2016: TL* THE CONTACT OWNS A
    2014 NISSAN ROGUE. WHILE ACCELERATING FROM A STOP, THE VEHICLE
    JUMPED AND THE TRANSMISSION LAGGED. THE DEALER WAS NOT
    CONTACTED. THE MANUFACTURER STATED THAT THERE WERE NO
    RECALLS ON THE VEHICLE REGARDING THE TRANSMISSION. THE CONTACT
    ALSO STATED THAT THE VEHICLE STRAINED WHEN DRIVING ABOVE 70 MPH
    ON THE HIGHWAY. THE VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE
    FAILURE MILEAGE WAS 24,000. *TT*JB



Case 3:21-cv-00099 Document 1 Filed
                               17 02/05/21 Page 17 of 55 PageID #: 17
   NHTSA ID:11098274 Incident Date May 23, 2018: TRANSMISSION WENT OUT
    WHILE TRAVELING ON INTERSTATE. 90,000 MILES ON CAR.

   NHTSA ID:11096877 Incident Date May 7, 2018: CVT TRANSMISSION DEFECT.
    JERKING,SHUDDER, RPM VARY UP TO 3500 RPM WHEN IT SHOULD BE AR
    2,000 RPM. SOMETIME IT QUITS IN TRAFFIC. DOES THE SAME IN CITY,ON
    HIGHWAY,TRAFFIC HAZARD TO ME AND OTHER MOTORIST.

   NHTSA ID:11093652 Incident Date May 13, 2018: THE CAR SHUDDERS AND
    JERKS WHILE ACCELERATING, CAUSING THE ENGINE TO STALL. IT STALLED
    ON THE INTERSTATE AND IN THE CITY. BOTH THEMES THE ENGINE
    STALLED, IT WAS ACCELERATING FROM A STOP.


   NHTSA ID:11013326 Incident Date August 2, 2017: TRANSMISSION BEGAN
    JOLTING AND SHUTTERING THIS PAST WEEK AT ALL SPEEDS. WHEN
    ACCELERATING IT'S NOT AN ISSUE, HOWEVER , WHEN MAINTAINING SPEED
    THE RPMS INCREASES AND DECREASES AS THE TRANSMISSION SHIFTS UP
    AND DOWN. THIS CAUSES THE CAR TO SLOW ON THE FREEWAY AND
    ROADWAYS. IT FEEL VERY DANGEROUS.

   NHTSA ID:10965793 Incident Date March 13, 2017: CVT TRANSMISSION IS
    SLIPPING AND SHACKING VIOLENTLY AT LOW SPEEDS

   NHTSA ID:10870850 Incident Date May 17, 2016: NISSAN IS COVERING-UP A
    VERY SERIOUS AND ON-GOING PROBLEM WITH ITS CVT TRANSMISSION. I
    BOUGHT A 2014 NISSAN ROGUE NEW IN MAY 2014. THE VEHICLE NOW HAS
    70,700 MILES ON IT. AFTER ONLY 24 MONTHS, THE CVT TRANSMISSION
    FAILED AND, ACCORDING TO THE LOCAL NISSAN DEALERSHIPS, I NEED A
    NEW TRANSMISSION AT A COST OF $4,000. THE NISSAN DEALERSHIP
    IMPLIED (BUT WOULD NOT STATE DIRECTLY) THAT THERE IS A PROBLEM
    WITH NISSAN'S CVT TRANSMISSION WHICH HAS BEEN ON-GOING FOR 10+
    YEARS. HOWEVER, MY CAR IS OUT OF WARRANTY AND I MUST PAY FOR
    THE NEW TRANSMISSION. THE TRANSMISSION SHOULD NOT FAIL AFTER 24
    MONTHS. NISSAN SHOULD ADDRESS THE SYSTEMIC PROBLEM WITH ITS
    CVT TRANSMISSIONS AND EXTEND ITS WARRANTY FOR CVT
    TRANSMISSIONS AS IT DID IN 2010 FOR NISSAN VEHICLES IN MODEL YEARS
    2003 TO 2010.

   NHTSA ID:10778560 Incident Date September 2, 2015: THE ISSUE PRESENTS
    ITSELF WHEN THE TEMPERATURE IS ABOVE 90 DEGREES AND I HAVE BEEN
    DRIVING THE CAR FOR AT LEAST 20-30 MINUTES. WHEN THE CAR IS AT A
    COMPLETE STOP AND YOU TRANSITION FROM THE BRAKE TO THE GAS, THE
    CAR DOES NOT IMMEDIATELY RESPOND. IT IS AS IF YOU ARE NOT PRESSING
    THE GAS PEDAL AT ALL. YOU CAN PRESS IT ALMOST ALL THE WAY TO THE



Case 3:21-cv-00099 Document 1 Filed
                               18 02/05/21 Page 18 of 55 PageID #: 18
       FLOOR BEFORE THE CAR WILL RESPOND. WHEN IT STARTS TO OCCUR, IT IS
       CONSISTENT WITH OCCURRING EVERY TIME THE CAR COMES TO A STOP.
       THERE DOES NOT APPEAR TO BE ANY OTHER ISSUES WHILE THE CAR IS IN
       MOTION. THIS IS EXTREMELY DANGEROUS WHEN YOU ARE MAKING A LEFT
       OR RIGHT TURN OR ACCELERATING FROM A STOP LIGHT. I HAVE ALMOST
       BEEN REAR ENDED SEVERAL TIMES BECAUSE THE LIGHT HAS TURNED
       GREEN AND MY CAR WILL NOT IMMEDIATELY ACCELERATE. I TOOK THE
       CAR TO THE DEALER ON 9/15, ABOUT 2 WEEKS AFTER THIS STARTED. I WAS
       INFORMED THAT THIS MIGHT BE DUE TO THE FUEL PUMP RECALL. THEY
       REPLACED THE FUEL PUMP AND DROVE THE CAR WITHOUT EXPERIENCING
       ANY ISSUES. AS I WAS DRIVING HOME FROM THE DEALER THAT
       AFTERNOON, THE ISSUE PRESENTED ITSELF AGAIN. I CALLED THE DEALER
       AND WAS TOLD TO BRING THE CAR BACK THE FOLLOWING MORNING. THEY
       KEPT MY CAR FOR 3 DAYS. THEY WERE ABLE TO REPLICATE THE ISSUE AT
       THE DEALER WHILE CONNECTED TO A COMPUTER. THEY SPOKE TO NISSAN
       ENGINEERING AND SENT THEM THE FILES. NISSAN ENGINEERING DIDN'T
       KNOW THE CAUSE AND SAID TO "DRIVE IT UNTIL IT GETS WORSE". MY CAR
       WAS ALMOST AT THE END OF THE 36,000 MILE WARRANTY. THEY
       REPLACED A BRAKE SENSOR TO SEE IF THAT WORKED. I PICKED UP THE
       CAR AND BROUGHT IT BACK TO THE DEALER THE FOLLOWING WEEK WHEN
       THE ISSUE PRESENTED ITSELF AGAIN. THEY RECORDED MORE DATA TO
       SEND TO NISSAN. AGAIN, THEY REQUESTED MORE DATA FROM ME
       YESTERDAY. WHILE IN THE CAR WITH THE TECHNICIAN RECORDING THE
       ISSUE, MY CAR WOULD NO LONGER ACCELERATE OVER 20 MPH WHILE
       REVVING THE ENGINE. THIS CAR IS UNSAFE TO DRIVE.

      NHTSA ID:10563387 Incident Date January 7, 2013: TL* THE CONTACT OWNS A
       2014 NISSAN ROGUE. THE CONTACT STATED THAT WHEN DEPRESSING THE
       ACCELERATOR PEDAL, THE VEHICLE WOULD NOT RESPOND UNTIL THE
       PEDAL WAS DEPRESSED APPROXIMATELY HALF WAY. THE VEHICLE
       WOULD THEN RAPIDLY ACCELERATE FOR SIXTY SECONDS BEFORE
       RETURNING TO NORMAL FUNCTION. THE CONTACT INDICATED THAT THE
       DEFECT WAS ONLY PRESENT AFTER THE ENGINE WAS WARM AND THE
       DEFECT WOULD RECUR INTERMITTENTLY. THE DEALER WAS UNABLE TO
       DUPLICATE THE FAILURE AND NO REPAIRS WERE PERFORMED. THE
       MANUFACTURER WAS NOTIFIED OF THE ISSUE. THE FAILURE MILEAGE WAS
       300.

2015 Nissan Rogue:

      NHTSA ID:11384219 Incident Date June 6, 2020: CAR STOPS ACCELERATING
       RANDOMLY. SOME DAYS IT WON?T GO OVER 60MPH WHILE I?M ALREADY
       DRIVING ON THE THRUWAY. OTHER DAYS IT WILL DROP SPEED FROM 70 TO
       60 AND I HAVE NO CONTROL OVER ACCELERATION. THIS ALWAYS HAPPENS
       ON THE HIGHWAY.




   Case 3:21-cv-00099 Document 1 Filed
                                  19 02/05/21 Page 19 of 55 PageID #: 19
   NHTSA ID:11366972 Incident Date October 26, 2020: I WAS TURNING ON A
    ROAD WITH A 50 MPH SPEED LIMIT AND MY CAR STARTED SHUDDERING
    AND THERE WAS WEAK ACCELERATION HAVING TROUBLE GETTING UP TO
    SPEED. I HAD PLENTY OF TIME TO MAKE THE TURN BUT THE CARS WEAK
    ACCELERATION CAUSED MY FAMILY TO BE IN AN UNSAFE CONDITION, WE
    COULD HAVE BEEN HIT. CAR VIBRATIONS, SHUDDERING, WEAK
    ACCELERATION, AND A LOUD NOISE WAS DETECTED IN THE CVT. I TOOK
    MY VEHICLE IN TO CHECK THE ISSUE, AND THE REPAIR SHOP STATED I
    WOULD NEED A NEW TRANSMISSION BECAUSE THESE TRANSMISSIONS
    HAVE A HISTORY OF PROBLEMS CAUSING A DRIVER AND PASSENGERS TO
    BE PUT AT RISK.

   NHTSA ID:11360909 Incident Date June 25, 2019: THE VEHICLE SOME TIME
    SHAKES, SHUDDERS, NOISY AND SOME MORE... IT'S TRANSMISSION ISSUE
    AND THAT'S WHY WORRIED WHAT IS SOMETHING HAPPEN ON ROAD
    DURING DRIVING???

   NHTSA ID:11360450 Incident Date August 2, 2020: JJERKY ON LOW SPEED AND
    SUDDEN HESITATION WHILE DRIVING ON FREEWAY

   NHTSA ID:11353298 Incident Date September 1, 2020: THE NISSAN ROGUE 2013-
    2016 HAVE A BAD TRANSMISSION ISSUE ON THE CVT DRIVING ON THE
    HIGHWAY MY CAR GOT STUCK IN GEAR AND WOULD NOT DRIVE MY SISTER
    ALSO OWN A ROUGE SAME YEAR 2015 HER CAR TRANSMISSION GOT HER
    STUCK IN THE MIDDLE OF A CITY STREET

   NHTSA ID:1135270 Incident Date August 30, 2020: 2015 NISSAN ROGUE CVT HAS
    BAD HESITATION WHEN ACCELERATING FROM A COMPLETE STOP. THIS
    BEGINS TO HAPPEN ONCE THE VEHICLE HAS BEEN DRIVEN IN STOP AND GO
    TRAFFIC FOR ABOUT A HALF HR.

   NHTSA ID:11351830 Incident Date July 7, 2020: TOOK MY NISSAN TO
    MECHANIC AND HE TOLD ME THAT THE TRANSMISSION IS BAD AND I’VE
    JUST HAD THE CAR FOR LESS THAN 2 YEARS . I BOUGHT IT AND IT HAD 82,000
    AND NOW AT 116,000 THE TRANSMISSION IS ALREADY BAD, THAT IS NOT
    RIGHT AT ALL. I BOUGHT THIS CAR THINKING I WOULDN’T HAVE NOTHING
    BUT REGULAR MAINTENANCE TO DO IN IT NOT A FREAKING $3000 TO $4000
    MAYBE MORE TO PUT INTO IT. MY GOD I PAYED A LOT FOR THIS CAR AND
    NOW THE TRANSMISSION IS OUT OF IT . THAT’S UNCALLED FOR. NISSAN
    NEEDS TO STEP UP AND TAKE CARE OF THIS PROBLEM . WHEN I GET IN THE
    CAR AND START IT UP IT DOESN’T MAKE ANY LOUD SOUNDS THEN WHEN
    YOU PUT IT IN DRIVE AND ACCELERATE IT MAKES A LOUD ROARING
    SOUND. AS YOU ACCELERATE IT GETS LOUDER. I’M SO DISGUSTED WITH
    NISSAN . I WILL NEVER BUY ANOTHER NISSAN IN MY LIFETIME




Case 3:21-cv-00099 Document 1 Filed
                               20 02/05/21 Page 20 of 55 PageID #: 20
   NHTSA ID:11341869 Incident Date July 7, 2020: TL* THE CONTACT OWNS A 2015
    NISSAN ROUGE. THE CONTACT STATED THAT WHILE DRIVING AT AN
    UNDISCLOSED SPEED, THE CHECK ENGINE WARNING LIGHT ILLUMINATED.
    THE VEHICLE WAS TAKEN TO NISSAN 24 (1016 BELMONT ST, BROCKTON, MA
    02301) WHERE THEY DIAGNOSED THE VEHICLE WITH A DEFECTIVE CVT
    TRANSMISSION. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER
    WAS NOTIFIED OF THE FAILURE AND A CASE WAS FILED. THE
    MANUFACTURER OFFERED NO ADDITIONAL ASSISTANCE. THE FAILURE
    MILEAGE APPROXIMATELY 70,000.


   NHTSA ID:11340945 Incident Date July 19, 2020: OUR CVT TRANSMISSION
    WENT OUT WHILE GOING 70 DOWN THE HIGHWAY. COMPLETELY OUT OF
    THE BLUE, NO PRIOR SYMPTOMS. NO ACCELERATION. ALMOST GOT INTO
    MULTIPLE ACCIDENTS. NISSAN WILL NOT PAY ANYTHING TO HELP US WITH
    THIS, DESPITE THE THOUSANDS OF SUBMITTED ISSUES WITH CVT
    TRANSMISSIONS. OUR FAMILY HAS 3 NISSANS AND 2 HAVE HAD CVT
    FAILURES. WE WILL NEVER BUY NISSAN'S AGAIN.

   NHTSA ID:11339436 Incident Date July 14, 2020: MY CAR STARTED SHAKING
    WHILE IN REVERSE AND SLOW TO SHIFT GEARS WHILE ACCELERATING AT
    ABOUT 60K MILES I TOOK IT INTO MULTIPLE NISSAN DEALERSHIPS AND
    THEY TOLD ME THERE WAS NOTHING WRONG WITH MY CAR. I TOOK IT IN
    AGAIN AT 80K MILES AND THEY TOLD ME THAT I WAS ON THE WAY TO
    NEEDING A NEW TRANSMISSION AT 80K! AND THEY HAD SEEN LOTS OF
    OTHER CARS LIKE MINE BUT THE WARRANTY JUST LAPSED. NOW AT 98K
    MILES MY CHECK ENGINE LIGHT CAME ON AND I HAD THE CODE RAN TO
    FIND OUT IT IS THE TRANSMISSION. ANOTHER SIDE EFFECT IS MY GAS
    MILEAGE HAS DROPPED TO ABOUT 20 MILES TO THE GALLON HIGHWAY .

   NHTSA ID:11328205 Incident Date June 3, 2020: I HAVE BEEN BRINGING MY
    VEHICLE INTO THE DEALERSHIP FOR 4 YEARS COMPLAINING OF THE
    TRANSMISSION MESSING UP. ( WON'T GO AT RED-LIGHT, SHUDDERS WHEN
    TAKING OFF, WEIRD NOISES). THEY ALWAYS JUST TEST DROVE IT SAID
    NOTHING WAS WRONG. I BROUGHT IT IN YESTERDAY FOR AN OIL CHANGE
    AND AGAIN COMPLAINED ABOUT TRANSMISSION. THE TECH COMES IN AND
    SAYS I NEED A NEW ONE AND IT HAD BEEN LIKE THAT FOR A WHILE. I
    BRING MY CAR THERE ALL THE TIME FOR SERVICE AND THEY LIE SAYING
    THEY CHECK EVERYTHING. NOW I NEED A NEW TRANSMISSION AND THEY
    WON'T HELP CAUSE THE WARRANTY IS UP BUT THEY WOULD NOT FIX IT
    WHEN I HAD THE WARRANTY. I WANT EITHER MY CAR FULLY FIXED OR MY
    MONEY BACK ON THE CAR. I CALLED CONSUMER AFFAIRS AND THEY SAID
    THEY CAN'T/WON'T HELP. *TR




Case 3:21-cv-00099 Document 1 Filed
                               21 02/05/21 Page 21 of 55 PageID #: 21
   NHTSA ID:11325891 Incident Date May 21, 2020: LACK OR POWER,HESITATION
    WHILE ACCELERATING,MAKING WHINING NOISE AND IS SHUTTING OFF
    PLUS TOPPED WHEN I WAS DRIVING AND WAITING ON THE LIGHT

   NHTSA ID:11325261 Incident Date January 1, 2020: MY NISSAN ROGUE'S
    TRANSMISSION STARTING SLIPPING AROUND 70,000 WHILE ACCELERATING
    FROM 20 -30 MILE PER HOUR

   NHTSA ID:11321460 Incident Date August 18, 2020: VEHICLE WAS BOUGHT
    NEW, 77K MILES AND I EXPERIENCED SUDDEN SHAKING, SHUDDERING AND
    I TRIED TO AT LEAST GET IT HOME BUT IT WILL NOT ACCELERATE AT ALL.
    CVT TRANSMISSION ABSOLUTELY AND PREMATURELY QUIT ON ME!
    RIDICULOUS! GET IT TOGETHER NISSAN, LIVES ARE AT RISK WITH THIS!!

   NHTSA ID:11297127 Incident Date May 1, 2019: CVT TRANSMISSION JERKS IN
    ECO MODE EACH TIME AFTER RELEASING THE GAS PEDAL, ALSO EVEN
    WHEN NOT USING ECO MODE THE GRINDING NOISE COMING FROM
    TRANSMISSION WHEN GOING DOWN THE HILL EVEN IF YOU'RE NOT
    APPLYING ON THE BRAKE PEDAL, ALSO FRONT PASSENGER SEAT VIBRATES
    WHEN IN DRIVE MODE AND HOLDING THE BRAKE PEDAL AT THE LIGHT,
    THE SUV HAS ONLY 33,500 MILES ON IT. IN MY OPINION ALL ISSUES ARE DUE
    TO MANUFACTURED FAULTY TRANSMISSION. ACCORDING TO MECHANICS
    CONSULTED WAS TOLD JATCO COMPANY THAT MAKES TRANSMISSION FOR
    NISSAN MAKES BAD CVT TRANSMISSIONS.

    A FRIEND'S DAD OWNS A NISSAN ALSO AND HAD HIS CVT TRANSMISSION
    THAT WENT BAD REPLACED WITH A NEW PURCHASED CVT TRANSMISSION
    FROM NISSAN DEALERSHIP AND AFTER ABOUT 60,000 MILES HE'S HAVING
    TRANSMISSION ISSUES AGAIN.

   NHTSA ID:11292424 Incident Date December 28, 2019: THE CAR SHAKES AT LOW
    SPEED. TRANSMISSION IS BAD.

   NHTSA ID:11292294Incident Date December 16, 2019: TL* THE CONTACT OWNS
    A 2015 NISSAN ROGUE. WHILE DRIVING 50 MPH, THE VEHICLE JERKED
    WITHOUT WARNING. THE CONTACT TOOK THE VEHICLE TO FUCCILLO
    NISSAN (3893 NY-31, LIVERPOOL, NY 13090) FOR DIAGNOSTIC TESTING. THE
    VEHICLE WAS REPAIRED. THE DIAGNOSIS RESULTS WERE NOT PROVIDED.
    THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THERE WERE NO
    WARNING INDICATORS ILLUMINATED. THE FAILURE MILEAGE WAS 87,000.
    *LN *DT *BF

    CONSUMER WAS NOTIFIED THAT THE VEHICLE CODE WAS: P17F0 CUT
    JUDDER. THE VEHICLE WAS REPAIRED ON 01/16/20 AT TERRY'S
    TRANSMISSION (N. SYRACUSE, NY). *DL*JB




Case 3:21-cv-00099 Document 1 Filed
                               22 02/05/21 Page 22 of 55 PageID #: 22
   NHTSA ID:1126587 Incident Date September 26, 2019: 2015 NISSAN ROGUE,
    BROUGHT BRAND NEW, HAS 63,000 MILES. HAVING TRANSMISSION ISSUES
    FOR >9 MONTHS. I HAVE HAD NO PREVIOUS ISSUES UNTIL THEN. I CANNOT
    DRIVE FOR MORE THAN 30+ MIN BEFORE MY VEHICLE STARTS STALLING
    AT STOPLIGHTS/STOP SIGNS. WHEN I GO TO ACCELERATE AFTER BRIEFLY
    STOPPING, THE CAR STUTTERS AND BUCKS UNTIL I PRESS HARDER ON THE
    ACCELERATION. THE STUTTERING GETS WORSE THE LONGER YOU DRIVE
    IT. THE SAFETY ISSUE WITH A CAR NOT PROPERLY ACCELERATING WHEN
    YOU NEED IT TO, IS CONCERNING. I HAVE TAKEN IT TO THE NISSAN
    DEALERSHIP MULTIPLE TIMES AND THEY CLAIM THEY CANNOT
    "DUPLICATE" THE ISSUE, WHILE THE TECHNICIAN ADMITTED TO
    EXPERIENCING MY COMPLAINT WHILE HE DROVE IT A FEW TIMES. THEY
    SAY NOTHING CAN BE DONE BECAUSE NO CODES ARE RENDERING A
    PROBLEM AND I HAVE TO WAIT FOR THE "PROBLEM" TO GET WORSE OR
    ULTIMATELY, UNTIL THE TRANSMISSION "GOES OUT" AS THE NISSAN REP
    TOLD ME.

   NHTSA ID:11252706 Incident Date August 26, 2019: WHEN I STARTED MY CAR
    TO LEAVE WORK IT STARTED FINE. I PUT IT IN REVERSE BUT THERE WAS A
    DELAY OF A FEW SECONDS. THEN ANOTHER DELAY TO GO INTO DRIVE. THE
    NEXT DAY I HAD A DR APPOINTMENT I COULDN’T MISS SO I START MY CAR
    & THE SAME DELAYS. I GO TO LEAVE THE DR OFFICE & MY CAR WOULDN’T
    GO IN ANYWHERE. I SAT IN THE CAR IN DRIVE FOR 10 MINUTES & IT NEVER
    ENGAGED.

   NHTSA ID:11245760 Incident Date August 21, 2019: TL* THE CONTACT OWNS A
    2015 NISSAN ROGUE. THE CONTACT STATED THAT THE VEHICLE JERKED,
    LUNGED, AND LOST POWER WHILE DRIVING VARIOUS SPEEDS. THE
    FAILURE OCCURRED WITHOUT WARNING. THE CONTACT STATED THAT
    THE VEHICLE RESUMED NORMAL OPERATION AFTER THE VEHICLE CAME
    TO A COMPLETE AND WAS TURNED OFF FOR AT LEAST 24 HOURS. THE
    DEALER AND MANUFACTURER WERE NOT NOTIFIED. THE CONTACT
    REFERENCED TECHNICAL SERVICE BULLETIN NUMBER: 15-084A. THE
    VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE FAILURE MILEAGE WAS
    APPROXIMATELY 119,000.

   NHTSA ID:11229150 Incident Date June 1, 2019: WHEN I SHIFT INTO DRIVE OR
    REVERCE IT TAKE A FEW SECONDS TO INGAGE

   NHTSA ID:11221596 Incident Date June 6, 2019: TRANSMISSION FAILED AT
    62912 MILES. SHUDDER, JERKING, POWER LOSS, WHINING NOISE, LURCHING.
    THE CAR “JUMPING” FORWARD ALMOST CAUSED ME TO HIT A CAR IN
    FRONT OF ME ON THE THOMAS JOHNSON BRIDGE DURING RUSH HOUR
    TRAFFIC. . THE SUDDEN POWER LOSS CAUSED GREAT CONCERN FOR
    SAFETY ON THE I-95 BELTWAY. I AM GRATEFUL NO ONE GOT HURT.




Case 3:21-cv-00099 Document 1 Filed
                               23 02/05/21 Page 23 of 55 PageID #: 23
   NHTSA ID:11210685 Incident Date April 17, 2019: TL* THE CONTACT OWNS A
    2015 NISSAN ROGUE. WHILE OPERATING THE VEHICLE, THERE WAS A HARD
    VIBRATION COMING FROM THE STEERING WHEEL. THE VEHICLE WAS
    TAKEN TO STAR NISSAN (4020 172TH STREET, FLUSHING, NY 11358) WHERE
    IT WAS DIAGNOSED THAT THE CONTINUOUSLY VARIABLE TRANSMISSION
    CAUSED THE VIBRATION, WHICH WAS NORMAL. THE VEHICLE WAS TAKEN
    TO THE DEALER FOUR TIMES FOR THE FAILURE. THE MANUFACTURER WAS
    NOTIFIED OF THE FAILURE. THE VEHICLE WAS NOT REPAIRED. THE
    APPROXIMATE FAILURE MILEAGE WAS 28,000


   NHTSA ID:11174944 Incident Date February 7, 2019: WHEN DRIVING AND THE
    CAR HITS ~35MPH, THE CVT CONTINUOUSLY LOSES POWER AND BEGINS
    CAUSING VIBRATIONS AND SHUDDERING. CAR HAS ~64,000 MILES.

   NHTSA ID:11121087 Incident Date August 19, 2018: VEHICLE LOSES POWER.
    THIS IS RANDOM BUT THE ESP LIGHT IS ALWAYS ON WHEN IT HAPPENS.
    THIS PROBLEM IS WORSE ON INCLINES. THE CAR WILL NOT MOVE. CAR
    HESITATES WHEN TRYING TO ACCELERATE. YOU CAN HAVE THE GAS
    PEDAL ALL THE WAY TO THE FLOOR AND THE CAR WON’T GO, OR BARELY
    MOVES.

   NHTSA ID:11092037 Incident Date April 29, 2018: 86,000 AND THE CVT
    TRANSMISSION NEED TO BE REPLACED/REBUILT. I HAVE SPOKEN WITH
    SEVERAL SHOPS AND THIS CVT TRANSMISSION ON THE 2016 NISSAN ROGUE
    IS KNOWN FOR HAVING PROBLEMS AND COMMONLY HAS TO BE REPLACED.
    COST OVER $3000

   NHTSA ID:11044480 Incident Date September 28, 2017: AFTER DRIVING IN CITY
    TRAFFIC ALL DAY THE ROGUE WOULD NOT MOVE AS I WAS HEADING HOME
    FOR THE DAY. I BOUGHT THE ROGUE NEW IN 2015 AND IN OCTOBER 2016
    THIS HAPPENED. TOOK TO A DEALERSHIP AND WORK WAS DONE. CAR OK
    UNTIL:

    SEPTEMBER 2017 THE ROGUE WAS SHIFTING LATE AND NOT DOWN
    SHIFTING GOING DOWNHILL. TOOK IT BACK TO DEALERSHIP. NISSAN SAID
    JUST TO DRAIN SOME OF THE TRANSMISSION FLUID AND PUT IN NEW
    TRANSMISSION FLUID.

   NHTSA ID:11000299 Incident Date June 5, 2017: WHEN THE TEMPERATURE IS
    OVER 90 DEGREES AND THE CAR HAS BEEN RUNNING FOR AT LEAST 10
    MINUTES THE CAR HAS ACCELERATION ISSUES. WHEN AT A FULL
    STANDSTILL SUCH AS AT A STOPLIGHT THE CAR WILL NOT ACCELERATE
    QUICKLY AND RESPOND TO PEDAL PRESSURE. WHEN THE PEDAL IS
    FLOORED AND TRYING TO START AGAIN IT HAS A LONG DELAY LIKE THE
    TRANSMISSION IS IN A HIGH GEAR OR IS OVERHEATED. I KNOW THERE



Case 3:21-cv-00099 Document 1 Filed
                               24 02/05/21 Page 24 of 55 PageID #: 24
    HAVE BEEN MANY ISSUES ONLINE ABOUT THE CVT OF THE ROGUE. THIS
    ONLY SEEMS TO HAPPEN WHEN IT IS HOT OUT. THERE ARE ALSO ISSUES
    WHEN GOING UP AN INCLINE IN HOT TEMPERATURE THE CAR DOES NOT
    RESPOND TO PEDAL PRESSURE AND ACCELERATION. THIS IS A SAFETY
    ISSUE IN THAT WHEN TRYING TO TURN LEFT AT A LIGHT I EXPECT MY CAR
    TO GO AND NOT STUTTER AND THERE HAVE BEEN MANY CLOSE CALLS TO
    BEING BROADSIDED.

   NHTSA ID:10920174 Incident Date August 15, 2016: TL* THE CONTACT OWNS A
    2015 NISSAN ROGUE. AFTER APPLYING THE BRAKES ABRUPTLY TO AVOID
    A COLLISION AND ATTEMPTING TO ACCELERATE, THE VEHICLE LOST
    POWER. IN ADDITION, THE ACCELERATOR PEDAL WAS DEPRESSED, BUT
    THE VEHICLE FAILED TO ACCELERATE AND INCREASED IN RPMS. THE
    FAILURE RECURRED ON NUMEROUS OCCASIONS. THE VEHICLE WAS TAKEN
    TO A DEALER WHO WAS UNABLE TO DIAGNOSE OR REPAIR THE VEHICLE.
    THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE FAILURE
    MILEAGE WAS 7,000. UPDATED 01/11/2017*CT

   NHTSA ID:10865144 Incident Date June 20, 2015: TRANSMISSION WAS
    REPLACED WITHIN 6 MONTHS OF HAVING THE CAR. THEY ALSO ADJUST
    IDLE SPEED WITHIN A MONTH OF HAVING THE CAR AND ALSO HAD ISSUES
    WITH POWER SOCKETS. CAR MAKES RATTLE NOISE WHEN ACCELERATING
    AND MAKE LESS GAS MILAGE THAN AVERAGE . THEY HAD
    REPROGRAMMED THE TCM ALREADY. THEY ALSO CHANGED THE SHIFTER
    . THEY HAD ADJUST BOTH FRONT BRAKE BACKING PLATES. I WON'T
    RECOGNIZE THE SMART KEY SOMETIMES. THEY REPLACED ONE
    HEADLIGHT ALREADY. IT HAS SEVERAL RECALLS.

   NHTSA ID:10839975 Incident Date December 4, 2014: THERE IS A VIBRATION
    NOTICEABLE IN THE FLOOR, PEDALS AND STEERING WHEEL AT AROUND
    1250 ENGINE RPM WHENEVER THE CAR SPEED IS STEADY. IT CORRESPONDS
    TO ABOUT 45-50 MPH WHEN DRIVING IN ECO MODE. IT HAPPENS WHILE
    CRUISING AT STEADY SPEEDS ON STRAIGHT OR CURVED ROADS. I HAVE
    COMPLAINED TWO OR MORE TIMES TO THE DEALER AND NISSAN USA AND
    THE ONLY REPLY I HAVE RECEIVED IS THAT IT IS NORMAL FOR THAT
    MODEL. OTHER OWNERS HAVE REPORTED THIS PROBLEM ON INTERNET
    FORUMS. I AM AFRAID THIS VIBRATION WILL AFFECT THE LONG TERM
    RELIABILITY OF THIS CAR.

   NHTSA ID:10779181 Incident Date September 26, 2015: I WAS DRIVING HOME
    FROM WORK ONE EVENING, AND SINCE THE OTHER VEHICLES WERE
    PASSING ME ON THE FREEWAY. I DECIDED TO CHANGE FROM "ECO" MODE
    TO "SPORT" MODE BECAUSE THE ACCELERATION IS MORE RESPONSIVE
    AND SMOOTH. WHEN I DID THIS I HIT 3 RPM'S AND TRAFFIC WAS SLOWING
    DOWN SO I APPLIED THE BRAKES AND THE NEEDLE JUST STEADILY SHOOK
    AT 3 RPM'S AND I COULD HEAR THE ENGINE REVVING AND ACCELERATING



Case 3:21-cv-00099 Document 1 Filed
                               25 02/05/21 Page 25 of 55 PageID #: 25
    AS I WAS PUSHING THE BREAKS. SO JUST TO MAKE SURE I KNEW WHAT I
    EXPERIENCED WAS TRUE I MOVED ALL THE WAY TO THE LEFT LANE. THEN
    PROCEEDED TO ACCELERATE UP TO 3 RPM'S AND SURE ENOUGH WHEN I
    APPLIED THE BRAKES IT CONTINUED TO ACCELERATE. I REPEATED THIS 4
    MORE TIMES. THEN THE RPM FINALLY CAME BACK DOWN. WHAT I TRIED
    TO EXPLAIN TO THE SERVICE DEPARTMENT IS YES "SPORT" MODE DOES
    KEEP RPM'S HIGH I LIKE THAT THAT'S THE REASON WHY I DRIVE IN THAT
    MODE ON THE FREEWAY. THE ISSUE IS THEY'RE SUPPOSED TO COME DOWN
    AND NOT REV WHENEVER I PUSH THE BRAKES. I DON'T KNOW IF THIS IS
    EXCLUSIVE TO MY VEHICLE OR NOT. I JUST DON'T WANT TO BE IN AN
    ACCIDENT DUE TO THE FACT OF A DETERIORATED FAULTY SYSTEM IN THE
    VEHICLE.

   NHTSA ID:10678846 Incident Date January 13, 2015: MY NISSAN ROGUE HAS A
    VIBRATION DEFECT, TOOK TO WHARTON AUTO GROUP IN PARKERSBURG
    W VA THIS IS THE DEALER THAT I PURCHASED ROGUE FROM , DON'T KNOW
    IF THIS PROBLEM IS A SAFETY DEFECT . DEALERSHIP SAYS THERE IS NO FIX.
    DEFECT OCCURS FROM 10 MPH UP .. *TR

   NHTSA ID:10672112 Incident Date January 13, 2015: MY CAR STARTED TO REV
    TO OVER 4000 RPMS AT 30 MPH IT WAS LIKE IT WAS STOCK IN LOW FOR
    OVER 3 MILES I HAD TO PULL OVER STOP THE CAR AND TRY IT AGAIN I WAS
    UNABLE TO GET IT TO RUN NORMAL I TOOK IT RIGHT TO NISSAN SERVICE
    THEY CHECKED THE CAR OUT TOLD ME NOTHING WAS WRONG WITH IT.
    THEY ASKED ME IF I HAD IT IN LOW I TOLD HIM THAT A BIG D WAS
    SHOWING SO IT WAS IN DRIVE AND I WAS TOLD THEY SEE THAT AT ABOUT
    40,000 MILES THEY WOULD NOT GIVE AND PAPER WORK FOR THE SERVICE
    THAT WAS DONE IF ANY. THERE IS PROBLEM WITH THE TRANSMISSION
    THIS IS THE 2ND TIME IT HAPPENED TO ME BUT IT CLEARED UP AFTER A
    LITTLE.

   NHTSA ID:10668154 Incident Date December 6, 2014: TL* THE CONTACT OWNS
    A 2015 NISSAN ROGUE. THE CONTACT STATED THAT WHILE DRIVING AT
    APPROXIMATELY 10 MPH FROM A STOP SIGN, THE ENGINE BEGAN TO REV
    AND THE VEHICLE FAILED TO ACCELERATE OVER 10 MPH. IN ADDITION,
    THE VEHICLE STALLED. THE VEHICLE WAS RESTARTED BUT FAILED TO
    DRIVE OR REVERSE. THE VEHICLE WAS TOWED TO THE DEALER, WHO
    DIAGNOSED THAT THE TRANSMISSION NEEDED TO BE REPLACED. THE
    VEHICLE WAS REPAIRED. THE MANUFACTURER WAS MADE AWARE OF THE
    FAILURE. THE VIN WAS UNAVAILABLE. THE APPROXIMATE FAILURE
    MILEAGE WAS 500.

   NHTSA ID:10662439 Incident Date December 4, 2014: THE CAR REVS UP TO 5
    RPMS AT 60MPH LIKE ITS STUCK IN NEUTRAL. NEED TO TAKE THE FOOT OFF
    THE GAS GET DOWN TO 50MPH AND WAS ABLE TO GET IT BACK UP TO
    65MPH. I DID THIS IN RUSH HOUR TRAFFIC. I WAS AFRAID THE PERSON



Case 3:21-cv-00099 Document 1 Filed
                               26 02/05/21 Page 26 of 55 PageID #: 26
    BEHIND WAS GOING TO HIT TO CHANGE SPEEDS SO FAST. NISSAN LOOKED
    AT THE CAR TODAY AND SAID THERE WASN'T AN ISSUE AND I NEEDED TO
    DO THAT TO LET THE TRANSMISSION CATCH UP. NEVER HEARD OF SUCH A
    THING. MY LAST NISSAN AT 98K DIED BECAUSE OF THE TRANSMISSION.
    BEFORE IT DIED IT WAS DOING THE SAME THING. *TR

2016 Nissan Rogue:

   NHTSA ID:11386228 Incident Date August 19, 2020: WHEN IN GEAR (DRIVE,
    REVERSE, LOW) THE CAR WILL VIBRATE CONSTANTLY AS WELL AS AT A
    STOP NOT JUST WHILE DRIVING. THE SEATS ARE CONSTANTLY MOVING
    (VIBRATING, CREAKING WHILE TURNING) WHEN SPEEDING UP IT
    HESITATES TO SHIFT OR SHIFTS ROUGH.

   NHTSA ID:11385290 Incident Date November 15, 2020: HE TRANSMISSION ON
    THIS CAR BEGAN SLIPPING AND REFUSED TO GO INTO GEAR. IT CLUNKED
    AND BUCKED ALONG AT LOW SPEEDS. ONCE IN DRIVE IT WAS FINE, BUT
    WOULD NOT GO INTO ANOTHER GEAR. WE WERE ABLE TO GET IT HOME
    AND THERE IS HAS SAT UNTIL 12/28/20 WHEN WE WERE ABLE TO GET IT
    TOWED. WHEN WE TRIED TO GET IT INTO GEAR, IT WOULD NOT MOVE FROM
    PARK TO NEUTRAL EVEN. WE DID NOT GO TO A DEALER AS THEY WERE
    TWICE AS FAR AS THE MECHANIC WE FOUND. NISSAN REFUSED TO
    CONSIDER A RECALL OR ISSUE EVEN WITH A SETTLED LAWSUIT ON OTHER
    CVT TRANSMISSIONS. THEY WOULDN'T EVEN PAY FOR THE TOW AND
    SIMPLY SAID "SORRY".

   NHTSA ID:11384163 Incident Date November 27, 2020: WAS DRIVING CAR AND
    TRANSMISSION DIED IN THE MIDDLE OF THE ROAD. HAD TO HAVE IT
    TOWED TO REPAIR SHOP AND NEEDS A NEW TRANSMISSION. NISSAN ONLY
    COVERS UP TO 60000 MILES AND I AM OVER THAT SO IF IS COSTING ME $5000
    TO REPLACE IT

   NHTSA ID:11372855 Incident Date November 3, 2020: TL* THE CONTACT OWNS
    A 2016 NISSAN ROGUE. THE CONTACT STATED WHILE DRIVING AT AN
    UNDISCLOSED SPEED, THE VEHICLE SHUDDERED AND JERKED WHILE THE
    GEAR SHIFTER FAILED TO SHIFT. THE CONTACT ATTEMPTED TO RESTART
    THE VEHICLE HOWEVER, THE VEHICLE CONTINUED TO EXHIBIT THE SAME
    FAILURE. THE TRACTION CONTROL WARNING LIGHT WAS ILLUMINATED.
    THE VEHICLE WAS TOWED TO FOX NISSAN OF GRAND RAPIDS (4430 28TH ST
    SE, GRAND RAPIDS, MI 49512, (616) 942-8040) BUT WAS NOT DIAGNOSED NOR
    REPAIRED THE MANUFACTURER WAS CONTACTED AND INFORMED OF THE
    FAILURE. THE CONTACT WAS REFERRED TO THE LOCAL DEALER HOWEVER,
    NO FURTHER ASSISTANCE WAS PROVIDED. THE FAILURE MILEAGE WAS
    108,000.




Case 3:21-cv-00099 Document 1 Filed
                               27 02/05/21 Page 27 of 55 PageID #: 27
   NHTSA ID:11362232 Incident Date September 1, 2020: ROGUE TURNED OFF
    WHILE DRIVING ON A MAIN ROAD. NO CHECK ENGINE LIGHTS WERE ON.
    VEHICLE THEN WOULD SLOWLY SHUTTER AND AFTER A WEEK WOULD
    SHUTTER EVEN MORE BETWEEN 20-45 MPH. AFTER 60 MPH, THE CAR WOULD
    STRART TO REV ON ITS OWN WHILE I WAS DRIVING. IT ALSO STARTING
    HUMMING WITH ACCELERATION AND RATTLE WHEN I WOULD LET GO OF
    THE GAS PEDAL. SHIFTING INTO REVERSE WOULD TAKE MORE THAN 10
    SECS TO SHIFT, AND SAME WITH GOING INTO DRIVE. THE WARMER THE CAR
    WAS, THE MORE IT SHUTTERED.

   NHTSA ID:11359775 Incident Date September 18, 2020: WHILE DRIVING ON THE
    ROAD, MY VEHICLE SUDDENLY EXPERIENCED ISSUES WITH ITS CVT. THE
    VEHICLE WAS OVERWORKING AND IN 4TH GEAR GOING 20 MPH ON A
    RURAL ROAD. THIS OCCURRED WITHIN A MONTH AFTER AN INSPECTION,
    WITH MY VEHICLE PASSING WITH FULL MARKS. THE NISSAN CVT IS
    FLAWED AND SHOULD BE RECALLED.

   NHTSA ID:11354367 Incident Date September 31, 2020: NOTICED VEHICLE WAS
    HAVING TROUBLE WHEN INTERMITTENT PAUSES OCCURED WHILE
    DRIVING ON THE HIGHWAY. I WAS WORRIED ABOUT THE CONDITION OF MY
    CAR, SO LIMITED MY DRIVING TO CLOSE IN-TOWN TRIPS UNTIL I COULD
    GET IT TO THE DEALERSHIP FOR SERVICE. DROVE 2 MILES YESTERDAY
    (09/10/20) AND IT STARTED JUTTING AND IS NO LONGER SAFE TO DRIVE.

   NHTSA ID:11349346 Incident Date July 17, 2020: I FIRST NOTICED THIS WHILE
    DRIVING HOME ON MY STREET WITH A SPEED LIMIT OF 45 IT HAPPENED
    WHEN I WAS ACCELERATING AND FROM THEN ON IT WOULD HAPPEN
    RANDOMLY. EITHER ON THE HIGHWAY, A CITY STREET, STARTING FROM A
    COMPLETE STOP MY CAR STARTED TO JUMP, SHUDDER/SHAKE, STALL, AND
    VIBRATE, WHICH HAD NEVER HAPPENED BEFORE. THERE WILL BE TIMES
    WHERE I AM PUT IN A DANGEROUS SITUATION AS I CANNOT CONTROL THE
    CARS ACCELERATION AND IT WILL SPEED UP VERY RAPIDLY OR NOT
    ALLOW ME TO SPEED UP AT ALL. I HAVE AN APPOINTMENT WITH THE
    NISSAN ROUGE DEALERSHIP NEAREST TO ME ON 8/20/2020 AND I WILL KEEP
    THE INFORMATION FROM THIS APPOINTMENT IN MY RECORDS.

   NHTSA ID:11343692 Incident Date August 6, 2020: 2016 NISSAN ROGUE, 84, 000
    MILES. VEHICLE BEGAN HAVING TROUBLE SHIFTING GEARS WHILE
    DRIVING IT. SHUDDERING AND JERKING. RPM'S FLUCTUATING ALL OVER
    THE TACH. CHECK ENGINE LIGHT CAME ON. I TOOL IT TO MY MECHANIC TO
    PULL THE CODES, WHICH THEY DID, AND THEY REFERRED ME TO THE
    DEALERSHIP. ON MY WAY HOME, DURING WHICH THE VEHICLE COULD GO
    NO MORE THAN 25 MILES AN HOUR, IT COMPLETELY LOST POWER ON A
    SMALL INCLINE. REVERSE AND DRIVE DID NOT WORK. I HAD TO HAVE
    SOMEONE PUSH THE CAR BACK OUT OF THE INTERSECTION IT WAS STUCK
    IN. I HAD TO HAVE IT TOWED. PROBLEM IS THE CVT TRANSMISSION.



Case 3:21-cv-00099 Document 1 Filed
                               28 02/05/21 Page 28 of 55 PageID #: 28
   NHTSA ID:11341730 Incident Date August 24, 2020: DEFECTIVE TRANSMISSIONS
    JERK, STALL, SHUDDER, HESITATE, AND EVEN SUFFER FROM PREMATURE
    TRANSMISSION FAILURE. UNEXPECTED SURGE OF POWER FROM THE
    ENGINE. I CARRIED IT IN THE NISSAN CROSSROADS WAKE FOREST NC. THEY
    TOLD ME CVT UNIT NEEDS REPLACING.

    THE VEHICLE LEFT ME STRANDED ON INTERSTATE 40 DRIVING BACK FROM
    MORRISVILLE NC FROM WORK. AFTER SEVERAL TRIES I FINALLY GOT IT TO
    THE DEALERSHIP AT 11PM LEAVING ME STALLED AGAIN . I COULD HAVE
    CAUSED AN ACCIDENT.

    THE VEHICLE ONLY HAS 92,612 MILES. NISSAN WON’T TAKE ANY INTEREST
    IN PAYING FOR THE REPAIRS EVEN THOUGH THEY HAVE HAD LAWSUITS
    ALONG WITH MULTIPLE COMPLAINTS ABOUT THEIR CVT TRANSMISSION.

    I’M A SINGLE MOM WORKING DURING THIS COVID VIRUS TO SHIPPER
    MYSELF AND MY CHILD WITH NO OTHER INCOME. THIS VEHICLE IS TOO
    NEW TO HAVE THESE PROBLEMS. I HAVE TO DRIVE AN HOUR TO WORK AND
    AN HOUR BACK. I NEED A VEHICLE ASAP . I’M STILL LOCK IN PAYMENTS
    WITH THIS VEHICLE AND CANNOT AFFORD TO TRADE WITH THIS VEHICLE
    MALFUNCTIONING.

   NHTSA ID:1133752 Incident Date July 15, 2020: PREMATURE FAILURE OF CVT
    TRANSMISSION

    OTHER ROUGE COVERED TO 120,000 MILES

   NHTSA ID:11337747 Incident Date June 2, 2020: CAR BEGAN LOSING POWER
    WHEN ACCELERATING AND SHUTTERING BEFORE FINALLY CATCHING
    GEAR AND MOVING. CAR WOULD ALSO EXHIBIT A "WHINING OR WHIRLING"
    NOISE WHEN ACCELERATING. EVENTUALLY THE CAR BEGAN VIBRATING
    FROM THE BACK END AT APPROXIMATELY 60 MPH. TOOK CAR TO ABC
    NISSAN IN PHOENIX AND THEY DIAGNOSED WITH FAILING REAR
    DIFFERENTIAL. WAS ADVISED TO CONTACT NISSAN CUSTOMER CARE AS
    CAR WAS 4 YEARS OLD AND 70,000 MILES. CUSTOMER CARE DRAGGED OUT
    A "NOTHING WE CAN DO FOR YOU" RESPONSE" FOR NEARLY 1 MONTH. THIS
    IS A VERY DANGEROUS PROBLEM WHEN TURNING INTO TRAFFIC AS
    INTERMITTENTLY, THE CAR WILL NOT ACCELERATE WHEN MAKING A
    TURN.I AM WORRIED NOW THAT THE NOTORIOUS CVT TRANSMISSION WILL
    GO OUT NEXT.

   NHTSA ID:11337369 Incident Date June 24, 2020: TOOK CAR IN TO DEALER DUE
    TO NOISE, CORPORATE INVESTIGATOR NEEDED TO COME IN TO REVIEW,
    AND REPLACED TRANSFER CASE. UPON PICKING CAR UP, NOISE STILL
    THERE AND UPON FURTHER INSPECTION CVT TRANMISSION ASSEMBLY



Case 3:21-cv-00099 Document 1 Filed
                               29 02/05/21 Page 29 of 55 PageID #: 29
    REPLACED. UPON PICKING UP THIRD TIME, GRINDING NOISE EASILY HEARS
    WHEN ACCELERATING. ALL ISSUES OCCURRED WHILE DRIVING, AND
    LUCKILY TRANSMISSION DID NOT FAIL. CONCERN NOT ONLY ABOUT
    TRANSMISSION ISSUE PREVALENT IN OTHER NISSAN MODELS INCLUDING
    OLDER ROGUES, BUT DEALER CONTINUING TO RETURN VEHICLE WHEN
    EASILY DISCERNIBLE TO NON-MECHANIC THAT ISSUES HAVE NOT BEEN
    CORRECTED.

   NHTSA ID:11330135 Incident Date June 20, 2020: WHEN I PUSH THE GAS THE
    CAR BARELY MOVES - LITERALLY - AND THEN IT WILL GO ALL THE
    SUDDEN. IT HAS ALMOST CAUSED MULTIPLE ACCIDENTS BECAUSE I CAN
    FIND NO RHYME OR REASON TO WHEN IT WILL HAPPEN.

   NHTSA ID:11329905 Incident Date June 10, 2020: BAD CVT TRANSMISSION

   NHTSA ID:11329627 Incident Date June 18, 2020: EVERY TIME I ACCELERATE
    MY CAR IDLES HIGH AND IS SLUGGISH. *TR

   NHTSA ID:11326827 Incident Date September 12, 2019: AT ABOUT 58000 MILES
    SEPT 2019 I FIRST NOTICED ISSUES WITH ACCELERATION AND NOISE. I WAS
    ABOUT TO GO OUT OF TOWN AND WAS AFRAID TO GET ON THE HIGHWAY.
    I TOOK MY CAR TO NISSAN OF BOWIE. THE SERVICE REPRESENTATIVE SAID
    THERE WERE NO CODES ACTIVATED AND NO RECALLS ON THE CAR. HE
    GAVE ME A LIST OF OTHER CONCERNS FOR MY CAR (BRAKES, ROTORS, AND
    TIRES). I LEFT THE DEALERSHIP AND DID NOT DRIVE OUT OF TOWN AS
    PLANNED. MY HUSBAND REPLACED MY ROTORS, BRAKES, AND TIRES.
    STILL THE CAR WAS SHAKY. NEXT TRIP OUT OF TOWN WAS IN MAY 2020.
    MY CAR STALLED OUT WHILE WE WERE ON THE HIGHWAY TO VISIT MY
    FAMILY IN KENTUCKY. WE WERE AN HOUR AWAY FROM OUR HOTEL AND
    DROVE EXTREMELY SLOW. NO DEALERSHIPS WERE OPEN ON SUNDAY. WE
    TOOK MY CAR TO COYLE NISSAN IN SOUTHERN INDIANA. THIS TIME THE
    CHECK ENGINE LIGHT WAS ON. THEY EXPLAINED THAT THE TRANSMISSION
    WAS COMPLETELY TRASHED AND OUT OF WARRANTY. I TRIED TO SEE IF
    MY INSURANCE COMPANY WOULD COVER IT. A SERVICE TECHNICIAN AT
    THIS LOCATION TOLD MY INSURANCE COMPANY THERE IS NOTHING I
    COULD HAVE DONE TO DAMAGE THE TRANSMISSION. IT GOES OUT ON ITS
    OWN. THE CVT TRANSMISSIONS HAVE HAD THIS PROBLEM FOR YEARS. I
    CALLED THE NISSAN WARRANTY PEOPLE TO GET SUPPORT. THEY AGREED
    TO PAY PARTS AND NOT LABOR. WHILE I WAS STRANDED OUT OF TOWN
    AND STUCK IN A HOTEL, I HAD TO PAY 2000 DOLLARS FOR LABOR TO GET
    BACK ON THE ROAD AND RETURN TO MARYLAND. I FILED A BBB AUTOLINE
    COMPLAINT AND THEY SAID THEY ONLY HELP WITH CARS LESS THAN 3
    YEARS OLD. MY SECOND TRANSMISSION WAS PUT IN ON MAY 14TH AND
    WENT OUT LESS THAN TWO WEEKS LATER ON MAY 27TH. I NOTICED ISSUES
    THIS TIME AS SOON AS WE HEADED TO MARYLAND. IT STALLED OUT
    COMPLETELY WHILE I WAS ON THE HIGHWAY AGAIN. THIS CAR IS NOT



Case 3:21-cv-00099 Document 1 Filed
                               30 02/05/21 Page 30 of 55 PageID #: 30
    SAFE. I AM STILL MAKING PAYMENTS ON THIS CAR AND AM ON A THIRD
    TRANSMISSION. THERE WAS A CLASS-ACTION LAWSUIT AGAINST NISSAN
    FOR THE EXACT TRANSMISSION IN 2019 ON OTHER MODELS. *TR

   NHTSA ID:11325266 Incident Date March 4, 2020: TL* THE CONTACT OWNS A
    2016 NISSAN ROGUE. THE CONTACT STATED THAT WHILE AT A STOP LIGHT
    AND ATTEMPTING TO MOVE FROM THE STOPPED POSITION, THE
    ACCELERATOR PEDAL WAS DEPRESSED HOWEVER, THE VEHICLE LOSS
    POWER AND HESITATED. THE CONTACT ALSO STATED THAT THE VEHICLE
    WAS SLOW TO MOVE OFF FROM A STOP. THE VEHICLE WAS TURNED OFF
    AND RESTARTED AND OPERATED AS INTENDED. THE VEHICLE WAS TAKEN
    TO AN INDEPENDENT MECHANIC BUT WAS NOT DIAGNOSED NOR
    REPAIRED. THE INDEPENDENT MECHANIC INFORMED THE CONTACT TO
    CONTACT THE LOCAL DEALER FOR ASSISTANCE. A DEALER WAS NOT
    CONTACTED. THE MANUFACTURER WAS CONTACTED AND INFORMED OF
    THE FAILURE. THE CONTACT WAS INFORMED THAT NEITHER THE
    DIAGNOSTIC TEST NOR THE REPAIR WERE COVERED UNDER THE VEHICLE
    WARRANTY. THE FAILURE MILEAGE WAS APPROXIMATELY 64,000.

   NHTSA ID:11325266 Incident Date March 4, 2020: TL* THE CONTACT OWNS A
    2016 NISSAN ROGUE. THE CONTACT STATED THAT WHILE AT A STOP LIGHT
    AND ATTEMPTING TO MOVE FROM THE STOPPED POSITION, THE
    ACCELERATOR PEDAL WAS DEPRESSED HOWEVER, THE VEHICLE LOSS
    POWER AND HESITATED. THE CONTACT ALSO STATED THAT THE VEHICLE
    WAS SLOW TO MOVE OFF FROM A STOP. THE VEHICLE WAS TURNED OFF
    AND RESTARTED AND OPERATED AS INTENDED. THE VEHICLE WAS TAKEN
    TO AN INDEPENDENT MECHANIC BUT WAS NOT DIAGNOSED NOR
    REPAIRED. THE INDEPENDENT MECHANIC INFORMED THE CONTACT TO
    CONTACT THE LOCAL DEALER FOR ASSISTANCE. A DEALER WAS NOT
    CONTACTED. THE MANUFACTURER WAS CONTACTED AND INFORMED OF
    THE FAILURE. THE CONTACT WAS INFORMED THAT NEITHER THE
    DIAGNOSTIC TEST NOR THE REPAIR WERE COVERED UNDER THE VEHICLE
    WARRANTY. THE FAILURE MILEAGE WAS APPROXIMATELY 64,000.

   NHTSA ID:11324042 Incident Date March 10, 2020: THIS VEHICLE
    SPONTANEOUSLY HESITATES UPON PRESS OF THE HAS PEDAL. *TR

   NHTSA ID:11320350 Incident Date April 3, 2020: BEARING WORN OUT IN
    TRANSMISSION AT 67000 MILES; THE ONLY WARNING I HAD WAS A NOISE
    COMING FROM UNDER THE CAR WHEN CAR WAS IN MOTION SOUNDED LIKE
    THE SPIN CYCLE OF A WASHING MACHINE, NO NOISE HEARD WHEN CAR
    WAS STOPPED NO WARNING LIGHT ON THE DASH BOARD BUT HAD TO
    REPLACE ENTIRE TRANSMISSION

   NHTSA ID:11301259 Incident Date January 18, 2020: BOUGHT THIS CAR FOR
    OUR 16 YEAR OLD DAUGHTER TO DRIVE. IT HAS 16,000 MILES ON IT. IT HAS



Case 3:21-cv-00099 Document 1 Filed
                               31 02/05/21 Page 31 of 55 PageID #: 31
    STARTED SHUTTERING AND LURCHING UPON ACCELERATION. AT ONE
    POINT SHE WAS DRIVING IT ON A BUSY FOUR LANE HIGHWAY AND IT
    STARTED LURCHING AND THE CAR DIED IN THE MIDDLE OF THE HIGHWAY.
    LUCKILY SHE WAS ABLE TO MOVE TO THE SHOULDER. THIS IS A MAJOR
    SAFETY ISSUE. WE TOOK THE CAR TO THE DEALERSHIP AND THEY
    UPDATED THE SOFTWARE. MY HUSBAND WENT TO PICK IT UP AND IT DID
    IT AS HE WAS LEAVING THE DEALERSHIP. HE IMMEDIATELY TURNED
    AROUND AND LEFT THE VEHICLE AGAIN. THEY ARE SAYING THAT IT MAY
    BE THE BELT INSIDE THE TRANSMISSION.

   NHTSA ID:11300472 Incident Date January 20, 2020: SITTING IN HEAVY TRAFFIC
    ON THE INTERSTATE, TRAFFIC WAS MOVING VERY SLOW (STOP AND GO) AS
    I DEPRESSED THE GAS PEDAL THE CAR BEGAN TO SHUDDER AND JOLT. I
    RELEASED THE GAS PEDAL AND TRIED AGAIN AND RECEIVED THE SAME
    RESULT. ONCE I WAS ABLE TO ACCELERATE MORE I WAS ABLE TO
    CONTINUE. I THEN TOOK MY VEHICLE TO MY MECHANIC WHERE HE
    EXPLAINED MY TRANSMISSION WAS GOING TO STOP WORKING AND I WILL
    NEED A NEW TRANSMISSION. HE HAD A MACHINE THAT WAS HOOKED UP
    TO MY VEHICLE SHOWING THE CVT CODE. I DID NOT THINK TO ASK FOR A
    COPY OF THE READ OUT.

   NHTSA ID:11278314 Incident Date July 10, 2019: TL* THE CONTACT OWNS A
    2016 NISSAN ROGUE. THE CONTACT STATED THAT THE TRANSMISSION
    VIBRATED WHILE DRIVING 30 TO 60 MPH. THERE WERE NO WARNING
    INDICATORS ILLUMINATED. THE VEHICLE WAS TAKEN TO AN UNKNOWN
    DEALER WHO STATED THAT THE TRANSMISSION VIBRATION WAS NORMAL.
    THE VEHICLE WAS EQUIPPED WITH A CONTINUOUSLY VARIABLE
    TRANSMISSION. ON ONE OCCASION, THE RPMS INCREASED WHEN THE
    GEAR WAS SHIFTED. THE MANUFACTURER WAS CONTACTED AND
    PROVIDED CASE NUMBER: 37751621. THE VEHICLE WAS NOT DIAGNOSED OR
    REPAIRED. THE FAILURE MILEAGE WAS 46,000.

   NHTSA ID:11222944 Incident Date June 14 2019: I PURCHASED A 2016 ROGUE SV
    (VIN [XXX], I HAVE HAD NOTHING BUT PROBLEMS WITH THIS VEHICLE
    SINCE I BROUGHT IT HOME. I HAD THE HEAD UNIT REPLACE NO LESS THAN
    4 SEPARATE TIMES BECAUSE IT WOULD STOP WORKING AND GO BLACK.
    THE CAR HAD LESS THAN 10,000 MILES ON IT. I WAS TOLD IT WAS BEING
    REPLACED WITH A "BRAND NEW UNIT". THE DEALERSHIP FORGOT TO
    TRANSFER MY XM SUBSCRIPTION TO THE NEW UNIT, SO WHEN I CALLED TO
    ACTIVATE I FIND OUT NOT ONLY IS IT NOT NEW, ITS 4 YEARS OLDER THAN
    THE CAR I OWN. WHILE REPLACING THIS THE TECHNICIANS DESTROYED
    THE SURROUNDING TRIM.

    LAST JUNE MY CAR STARTED STALLING OUT, THIS HAPPENED ON
    MULTIPLE OCCASIONS. THE ENGINE DIED BUT THE ELECTRICAL
    COMPONENTS STAYED ON. IT HAS DIED AT GAS STATIONS, STOP LIGHTS



Case 3:21-cv-00099 Document 1 Filed
                               32 02/05/21 Page 32 of 55 PageID #: 32
    AND PULLING ONTO A ROADWAY. IT CONTINUES TO SHUDDERS AT STOP
    LIGHTS. NISSAN WAS UNABLE TO REPLICATE THE EVENTS SO I WAS TOLD
    TO TAKE IT HOME.

    LAST WEEK MY ROGUE BEGAN TO PUSH 6000 RPMS WHILE ON THE
    HIGHWAY, PEDAL TO THE FLOOR AND I NEVER MADE IT ABOVE 45MPH.
    DURING THIS EVENT THE CAR WOULDN'T GO BELOW 4000RPMS, THIS EVENT
    LASTED ABOUT 30MINS. THIS HAPPENED MULTIPLE TIMES AND WE HAVE
    VIDEO OF THE EVENTS, ABOUT 15 MINUTES WORTH. I WAS TOLD THIS WEEK
    THAT THE DEALERSHIP HAD SENT THE ISSUES TO NISSAN, AND THAT WITH
    THE VIDEO/THE COMPLAINTS THAT NISSAN WOULD REPLACE AND FIX
    WHAT THEY BELIEVED TO BE THE PROBLEM, SOMETHING WITH THE
    TRANSMISSION. THE DEALERSHIP THEN CALLED MY HUSBAND AND TOLD
    HIM THAT WE COULD PICK UP THE VEHICLE AND TAKE IT HOME. THEY
    TOLD HIM THAT "NISSAN CREATED A TECHNOLOGY" THAT IS NOW
    INSTALLED IN THE VEHICLE SO THE NEXT TIME AN EVENT HAPPENS IT WILL
    RECORD IT, TO CONTINUE DRIVING IT FOR A 1,000 MILES.

    I FEEL UNSAFE IN THIS VEHICLE. I DO NOT TRUST THIS VEHICLE TO DELIVER
    MY DAUGHTER AND I SAFELY AND RELIABLY TO OUR DESTINATION. I WILL
    BE HAPPY TO SHARE THE VIDEO AS WELL

    INFORMATION REDACTED PURSUANT TO THE FREEDOM OF INFORMATION
    ACT (FOIA), 5 U.S.C. 552(B)(6). *TT

   NHTSA ID:11206860 Incident Date May 9, 2019: -CAR HAS 56,000 MILES

    -A FEW TIMES OVER THE PAST FEW MONTHS, IT HESITATES WHEN
    ACCELERATING FROM A FULL STOP

    -YESTERDAY, IT HAPPENED A LOT, AND SEVERAL TIMES I EVEN PUSHED
    THE ACCELERATOR TO THE FLOOR, AND NOTHING HAPPENED...THEN IT
    SUDDENLY REVVED AND SHOT FORWARD AFTER A FEW SECONDS.
    TERRIFYING.

    -I RESEARCHED AND IT'S A KNOWN ISSUE, BUT TODAY THE DEALER SAID
    THEY WON'T DO ANYTHING BECAUSE NO ERROR CODES, ETC., ARE
    SHOWING UP.

   NHTSA ID:11202709 Incident Date April 20, 2019: ABOUT A YEAR AGO (2018) MY
    CAR STARTED OCCASIONALLY LOSING POWER AFTER I HAD STOPPED AT A
    LIGHT OR STOP SIGN AFTER DRIVING ON A CITY STREET OR GETTING OFF
    THE HIGHWAY. I WOULD PUSH THE GAS PEDAL AND MY CAR WOULD NOT
    MOVE UNTIL ABOUT 5 SECONDS LATER. IF I KEEP DRIVING WHILE THIS
    HAPPENS, EVENTUALLY THE CAR WILL NOT GO OVER 40 MPH, THE RPMS
    WILL GO UP TO 4K-5K AND THE ENGINE WILL REV WITHOUT GAINING



Case 3:21-cv-00099 Document 1 Filed
                               33 02/05/21 Page 33 of 55 PageID #: 33
    SPEED. IT WILL THEN START LURCHING FORWARD AND JERKING BACK AND
    FORTH. I FINALLY FIGURED OUT THAT IF I STOP AND THEN RESTART MY
    CAR, THE ISSUE SUBSIDES. HOWEVER, THIS ISSUE HAS STARTED
    HAPPENING MORE AND MORE FREQUENTLY. I WOULD ESTIMATE DRIVING
    THE CAR FOR AN HOUR, IT WILL HAPPEN 7-8 TIMES (WHEN TURNING THE
    CAR OFF, THEN ON AGAIN). IT MAKES DRIVING DANGEROUS WHEN I AM
    NOT ABLE TO ACCELERATE WHEN NEEDED OR WHEN MY CAR IS JERKING
    UNCONTROLLABLY.

    MY STRUTS ALSO KEEP SQUEAKING WHEN I GO OVER SPEED BUMPS OR
    ANY OTHER BUMP. THE DEALER REPEATEDLY TELLS ME IT’S A KNOWN
    ISSUE BUT NOTHING THAT NEEDS TO BE REPLACED SINCE IT’S NOT A
    SAFETY ISSUE.

   NHTSA ID:11193278 Incident Date March 30, 2019: TRANSMISSION FAILED AT
    59,000 MILES. TRUCK JUST STOP AND LOST POWER. IT WOULDN’T GO INTO
    GEAR ACCELERATE OR ANYTHING. THIS HAPPENED WHILE I WAS DOING
    55MPH IT JUST SHUT DOWN AND THANK GOD I WAS ABLE TO ROLL TO THE
    SHOULDER. THERE WAS NO WARNING.

   NHTSA ID:11166223 Incident Date January 7, 2019: TL* THE CONTACT OWNS A
    2016 NISSAN ROGUE. THE CONTACT STATED THAT THE TRANSMISSION
    WOULD NOT SHIFT INTO GEAR CORRECTLY AND THE RPM READING WAS
    INACCURATE. IN ADDITION, THE CHECK ENGINE WARNING INDICATOR
    ILLUMINATED AND "FRONT END COLLISION" APPEARED ON THE
    INSTRUMENT PANEL. THE VEHICLE WAS TAKEN TO A LOCAL MECHANIC
    WHO DIAGNOSED THAT THE TRANSMISSION WAS FAULTY. THE VEHICLE
    WAS NOT REPAIRED. THE DEALER AND MANUFACTURER WERE NOT MADE
    AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS 82,000.

   NHTSA ID:11152378 Incident Date November 10, 2018: TRANSMISSION FAILURE
    AT 69450 MILE SOLENOID COMPARTMENT B INSIDE TRANSMISSION DEALER
    SAYS TRANSMISSION NEEDS REPLACING CAR OUTSIDE OF WARRANTEE
    FOR POWERTRAIN OF 60000 MILES. CAR TRANSMISSION STARTED SLIPPING
    WHILE ON HIGHWAY IN CRUISE CONTROL RPM REVIVING HIGH WITHOUT
    PRESSING THE ACCELARATOR EVENTUALLY STOPPED HAD TO TOW TO
    DEALER.

   NHTSA ID:11132341 Incident Date September 28, 2018: CAR DOES NOT GO INTO
    GEAR. SLIPS OUT OF GEAR WHEN DRIVING. WILL NOT ACCELERATE AFTER
    STOPPING. IT REVS UP AND THEN ACCELERATES QUICKLY ALMOST
    CAUSING ME TO HIT THE CAR IN FRONT OF ME.

   NHTSA ID:11119320 Incident Date August 2, 2018: MY 2016 NISSAN ROGUE
    EXPERIENCED AN ABRUPT AND TOTAL FAILURE OF THE CVT
    TRANSMISSION. I WAS NOT ABLE TO ACCELERATE AND THE VEHICLE



Case 3:21-cv-00099 Document 1 Filed
                               34 02/05/21 Page 34 of 55 PageID #: 34
    WOULD LURCH AND LOSE POWER. THIS ABRUPT FAILURE MAKES ME FEEL
    VERY UNSAFE FOR MYSELF AND MY FAMILY THAT RIDES IN THIS CAR, HAD
    IT STALLED ON THE BUSY ST LOUIS MO INTERSTATES WE WOULD HAVE
    BEEN HIT AND POSSIBLY KILLED, LUCKILY I WAS ON A BUSY, BUT LESS
    TRAVELED ROAD AND I WAS ABLE TO LIMP THE CAR TO THE DEALERSHIP.
    MY VEHICLE ONLY HAS 41,000 MILES ON IT. ONCE I GOT TO THE
    DEALERSHIP, I INSISTED THAT THEY RIDE WITH ME SO THEY KNEW WHAT
    WAS HAPPENING AND NOT TRY TO SAY THAT THEY COULDN'T REPLICATE
    THE ISSUE WHEN DRIVING IT ALONE. THE SERVICE PROFESSIONAL WAS
    VERY UPFRONT AND HONEST WITH ME AND TOLD ME IT WAS DEFINITELY
    THE TRANSMISSION AND NISSAN HAS TONS OF THESE ISSUES WITH THEIR
    VEHICLES. MY CAR HAS BEEN IN THE SHOP FOR OVER A WEEK NOW FOR A
    TRANSMISSION REBUILD. HOWEVER, NISSAN IS NOT OFFERING AN
    EXTENDED WARRANTY OR ANYTHING ON IT, EVEN THOUGH THEY KNOW
    THEY ARE FAULTY AND DANGEROUS, I WILL ONLY HAVE 20,000 MILES LEFT
    ON MY WARRANTY ONCE I PICK MY CARE UP FROM THE DEALERSHIP.
    NISSAN DOESN'T OFFER LOANER CARS TO THOSE WITH WARRANTY WORK
    THAT NEEDS DONE, WE HAVE TO PAY $35 A DAY DUE TO THEIR FAULTY
    VEHICLES, THE LEAST THEY CAN DO IS OFFER LOANER VEHICLES FOR
    WARRANTY WORK! NISSAN NEEDS TO HELD ACCOUNTABLE FOR THEIR
    LEMON VEHICLES AND BE REQUIRED TO BUY THEM BACK ON THE FIRST
    TRANSMISSION FAILURE. I NO LONGER FEEL SAFE DRIVING THIS CAR, EVEN
    WITH THE REBUILT TRANSMISSION AND I DON'T THINK THAT IT SHOULD BE
    MY RESPONSIBILITY TO TRADE THE CAR IN, ROLL OVER THOUSANDS TO
    ANOTHER VEHICLE LOAN AND PAY $1500 OR MORE IN TAXES TO LICENSE
    AND TITLE ANOTHER VEHICLE. NISSAN NEEDS TO TAKE CARE OF THIS AND
    THEY NEED TO BE FINED FOR THEIR CONTINUED USE OF FAULTY
    TRANSMISSIONS AND MADE TO BUY BACK FAULTY AND DANGEROUS
    VEHICLES.

   NHTSA ID:11118369 Incident Date August 7, 2018: TL* THE CONTACT OWNS A
    2016 NISSAN ROGUE. WHILE DRIVING 65 MPH, THE TRANSMISSION FAILED.
    UPON DEPRESSING THE ACCELERATOR PEDAL, A LOUD DRAGGING NOISE
    WAS HEARD. THE VEHICLE WAS TAKEN TO AN INDEPENDENT MECHANIC
    WHO DIAGNOSED THAT THE CVT WAS FAULTY. A DEALER AND THE
    MANUFACTURER WERE NOT MADE AWARE OF THE FAILURE. THE VEHICLE
    WAS NOT REPAIRED. THE FAILURE MILEAGE WAS APPROXIMATELY 69,000.

   NHTSA ID:11118369 Incident Date August 7, 2018: TL* THE CONTACT OWNS A
    2016 NISSAN ROGUE. WHILE DRIVING 65 MPH, THE TRANSMISSION FAILED.
    UPON DEPRESSING THE ACCELERATOR PEDAL, A LOUD DRAGGING NOISE
    WAS HEARD. THE VEHICLE WAS TAKEN TO AN INDEPENDENT MECHANIC
    WHO DIAGNOSED THAT THE CVT WAS FAULTY. A DEALER AND THE
    MANUFACTURER WERE NOT MADE AWARE OF THE FAILURE. THE VEHICLE
    WAS NOT REPAIRED. THE FAILURE MILEAGE WAS APPROXIMATELY 69,000.




Case 3:21-cv-00099 Document 1 Filed
                               35 02/05/21 Page 35 of 55 PageID #: 35
   NHTSA ID:11063774 Incident Date September 11, 2017: TL* THE CONTACT
    LEASED A 2016 NISSAN ROGUE. THE DRIVER STATED THAT THE
    TRANSMISSION FAILED TO FUNCTION PROPERLY. AN INDEPENDENT
    MECHANIC DETERMINED THAT THE VEHICLE WAS NOT SAFE TO DRIVE AND
    SUGGESTED THAT IT BE SERVICED BY THE DEALER WHO SOLD THE
    VEHICLE. THE CONTACT STATED THAT THE VEHICLE HESITATED AND THE
    GEARS WERE DIFFICULT TO SHIFT. THE VEHICLE WAS TAKEN TO THE
    DEALER (HILLTOP NISSAN, 258 NJ-10, EAST HANOVER, NJ 07936, (973) 887-
    5400) WHERE THE TRANSMISSION WAS REPLACED TWICE, BUT INDICATED
    THAT IT NEEDED TO BE REPLACED A THIRD TIME. THE DEALER WAS
    UNCERTAIN IF THEY COULD OFFER A LOANER VEHICLE UNTIL THE FAILURE
    WAS REMEDIED. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE.
    THE VIN WAS NOT AVAILABLE. THE APPROXIMATE FAILURE MILEAGE WAS
    45,000.

   NHTSA ID:11063166 Incident Date November 2, 2017: AS I WAS TRAVELLING ON
    A MAJOR FREEWAY, MY BRAND NEW 2016 NISSAN ROGUE BEGAN TO FEEL
    LIKE IT WAS "JUMPING." AT THAT POINT I NOTICED MY RPMS WERE HIGH
    FOR THE SPEED I WAS GOING. NOT EVEN 30 SECONDS AFTER, MY CAR
    COMPLETELY STALLED. I WAS IN THE FAST LANE OF THE FREEWAY AND
    BARELY HAD TIME TO REACT. I ENDED UP STUCK ON THE MEDIAN OF THE
    FREEWAY. I ENDED UP HAVING THE CAR TAKEN TO THE DEALER DOWN THE
    ROAD. THEY SAID THEY COULDN'T FIND ANYTHING WRONG WITH IT. I
    REFUSED TO DRIVE IT AND BEGAN SEEKING FURTHER HELP THROUGH
    NISSAN CONSUMER AFFAIRS. AFTER NEARLY A MONTH, AN ENGINEER
    FROM NISSAN TOOK 5 MINUTES TO LOOK AT IT AND NOTICED THE
    TRANSMISSION WAS SLIPPING. THE PREVIOUS WEEK BEFORE THIS MAJOR
    INCIDENT, THE CAR IS STALLED A FEW BLOCKS FROM MY HOME ON A
    RESIDENTIAL STREET AFTER ACCELERATING FROM A COMPLETE STOP. THE
    DEALERSHIP HAD TOLD ME THERE WAS NOTHING WRONG WITH IT AND IT
    WAS SAFE TO DRIVE. NOW HERE WE ARE 2 MONTHS LATER, AND IT FEELS
    AS IF THE TRANSMISSION IS SLIPPING AGAIN.

   NHTSA ID:10955290 Incident Date January 27, 2017: TL* THE CONTACT OWNS
    A 2016 NISSAN ROGUE. WHILE DRIVING 20-40 MPH, THE VEHICLE
    EXPERIENCED MODERATE CONSTANT VIBRATION WITHOUT WARNING.
    THE DEALER DIAGNOSED THAT THE VEHICLE RAN AS INTENDED. THE
    VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE
    FAILURE. THE FAILURE MILEAGE WAS APPROXIMATELY 500....UPDATED
    05/17/17 *BF

   NHTSA ID:10955053 Incident Date January 27, 2017: A NISSAN DEALER HAD
    PREFORMED A SERVICE CAMPAIGN PC4900 TO MY 2016 NISSAN ROGUE IT
    INVOLVED THE CVT TRANSMISSION SOFTWARE AND SINCE THEY DID IT
    THE CAR IS NOT DRIVING LIKE BEFORE. THE SHIFTING IS SLOWER AND




Case 3:21-cv-00099 Document 1 Filed
                               36 02/05/21 Page 36 of 55 PageID #: 36
       TAKES LONGER TO SHIFT, THE ENGINE IS LOUDER AND REVVING HIGHER
       AND THE FUEL ECONOMY GOT VERY BAD.

       CONTACTED THE DEALER AND ASKED IF THIS SERVICE CAMPAIGN CAN BE
       REVERSED AND THEIR ANSWER WAS "NO" I WILL BE TAKING THE CAR BACK
       TO THEM HAVE THEM CHECK IT AND ALSO CONTACTED NISSAN CORP AND
       OPENED A CASE. I HOPE THEY FIX THIS PROBLEM AS SOON AS POSSIBLE

       47.     Although Defendants were aware of the widespread nature of the CVT Defect in

the Class Vehicles, and the grave safety risk posed by it, Defendants took no steps to notify

customers of the CVT Defect or to provide them with any relief.
       48.     Customers have reported the CVT Defect in the Class Vehicles to Defendants

directly and through its dealers. As a result of these reports and its own internal testing, among

other things, Defendants were fully aware of the CVT Defect contained in the Class Vehicles

throughout the Class Period. Nevertheless, Defendants actively concealed the existence and

nature of the CVT Defect from Plaintiffs and the other Class Members at the time of purchase

or repair and thereafter. Specifically, Defendants:

       a.      Failed to disclose and/or actively concealed, at and after the time of purchase or

repair, any and all known material defects or material nonconformities of the Class Vehicles,

including the CVT Defect;

       b.      Failed to disclose and/or actively concealed, at and after the time of purchase or

repair, that the Class Vehicles and their CVTs were not in good working order, were defective,

and were not fit for their intended purpose; and

       c.      Failed to disclose and/or actively concealed, at and after the time of purchase or

repair, the fact that the Class Vehicles and their CVTs were defective, despite the fact that

Defendants learned of such defects as early as 2013, if not before.

       49.     Defendants have deprived Class Members of the benefit of their bargain, exposed

them all to a dangerous safety Defect, and caused them to expend money at its dealerships or other

third-party repair facilities and/or take other remedial measures related to the CVT Defect

contained in the Class Vehicles.




    Case 3:21-cv-00099 Document 1 Filed
                                   37 02/05/21 Page 37 of 55 PageID #: 37
       50.     Defendants have not recalled the Class Vehicles to repair the CVT Defect, has

not offered to its customers a suitable repair or replacement of parts related to the CVT Defect

free of charge, and has not offered to reimburse Class Vehicle owners and leaseholders who

incurred costs for repairs related to the CVT Defect.

       51.     Class Members have not received the value for which they bargained when they

purchased or leased the Class Vehicles.

       52.     As a result of the CVT Defect, the value of the Class Vehicles has diminished,

including without limitation the resale value of the Class Vehicles. Reasonable consumers, like
Plaintiffs, expect and assume that a vehicle’s CVT is not defective and will not place vehicle

occupants at an increased risk of an accident. Plaintiffs and Class Members further expect and

assume that Defendants will not sell or lease vehicles with known safety defects, such as the

CVT Defect, and will disclose any such defect to its customers prior to selling or leasing the

vehicle, or offer a suitable repair. They do not expect that Defendants would fail to disclose the

CVT Defect to them, and continually deny the defect.

                 VI.     TOLLING OF THE STATUTE OF LIMITATIONS

       53.     Plaintiffs and the other Class Members were not reasonably able to discover the

CVT Defect, despite their exercise of due diligence.

       54.     Despite their due diligence, Plaintiffs and the other Class Members could not

reasonably have been expected to learn or discover that they were deceived and that material

information concerning the Class Vehicles and their continuously variable transmission was

concealed from them.

       55.     In addition, even after Class Members contacted Nissan and/or its authorized agents

for vehicle repairs concerning the defective nature of the Class Vehicles and their continuously

variable transmissions, they were routinely told by Nissan and/or through their authorized agents

for vehicle repairs that the Class Vehicles are not defective.

       56.     Hence, any applicable statute of limitation, if any, has been tolled by Nissan’s

knowledge, active concealment, and denial of the facts alleged herein. Nissan is further estopped



    Case 3:21-cv-00099 Document 1 Filed
                                   38 02/05/21 Page 38 of 55 PageID #: 38
from relying on any statute of limitation because of its concealment of the defective nature of the

Class Vehicles and their continuously variable transmissions.

                          VII.    CLASS ACTION ALLEGATIONS
       57.     Plaintiffs bring this lawsuit as a class action on behalf of themselves and all others

similarly situated as members of the proposed Classes and Sub-Classes pursuant to Federal Rules

of Civil Procedure 23(a), (b)(2), and/or (b)(3). This action satisfies the numerosity, commonality,

typicality, adequacy, predominance and superiority requirements of those provisions.

       58.     The Classes and Sub-Classes are defined as:

       The Nationwide Class: All individuals who purchased or leased any 2014-2016 Nissan
       Rogue vehicle in the United States.

       The Alabama Sub-Class: All members of the Nationwide Class who purchased or leased
       any 2014-2016 Nissan Rogue vehicle in the State of Alabama.

       The Tennessee Sub-Class: All members of the Nationwide Class who purchased or leased
       any 2014-2016 Nissan Rogue vehicle in the State of Tennessee.

       The Texas Sub-Class: All members of the Nationwide Class who purchased or leased
       any 2014-2016 Nissan Rogue vehicle in the State of Texas.

       59.     Excluded from the Classes and Sub-Classes are: (1) Defendants, any entity or

division in which Defendants have a controlling interest, and its legal representatives, officers,

directors, assigns, and successors; (2) the Judge to whom this case is assigned and the Judge’s

staff; and (3) those persons who have suffered personal injuries as a result of the facts alleged

herein. Plaintiffs reserve the right to amend the Class definitions, and to add further subclasses,

if discovery and further investigation reveal that the Class and subclasses should be expanded or

otherwise modified.

       60.     Numerosity: Although the exact number of Class Members is uncertain and can
only be ascertained through appropriate discovery, the number is great enough such that joinder

is impracticable. The disposition of the claims of these Class Members in a single action will

provide substantial benefits to all parties and to the Court. The Class Members are readily




    Case 3:21-cv-00099 Document 1 Filed
                                   39 02/05/21 Page 39 of 55 PageID #: 39
identifiable from, inter alia, information and records in Defendants’ possession, custody, or

control.

       61.     Typicality: The claims of the representative Plaintiffs are typical of the claims of
the Classes and Sub-Classes in that the representative Plaintiffs, like all Class Members, paid for

a Class Vehicle designed, manufactured, and distributed by Defendants which is subject to the

CVT Defect. The representative Plaintiffs, like all Class Members, have been damaged by

Defendants’ misconduct in that he has incurred or will incur the cost of repairing or replacing

his malfunctioning continuously variable transmission and related parts as a result of the CVT

Defect. Further, the factual bases of Defendants’ misconduct are common to all Class Members

and represent a common thread of fraudulent, deliberate, and/or grossly negligent misconduct

resulting in injury to all Class Members.

       62.     Commonality: There are numerous questions of law and fact common to

Plaintiffs and the Classes and Sub-Classes that predominate over any question affecting only

individual Class Members. These common legal and factual questions include the following:

               a.     whether the Class Vehicles suffer from the CVT Defect;

               b.     whether the CVT Defect constitutes an unreasonable safety hazard;

               c.     whether Defendant knows about the CVT Defect and, if so, how long

                      Defendant has known of the Defect;

               d.     whether the defective nature of the Class Vehicles’ CVT constitutes a

                      material fact;

               e.     whether Defendant had and has a duty to disclose the defective nature of

                      the Class Vehicles’ CVT to Plaintiffs and the other Class Members;

               f.     whether Plaintiffs and the other Class Members are entitled to equitable

                      relief, including, but not limited to, a preliminary and/or permanent

                      injunction;




    Case 3:21-cv-00099 Document 1 Filed
                                   40 02/05/21 Page 40 of 55 PageID #: 40
               g.      whether Defendant knew or reasonably should have known of the CVT

                       Defect contained in the Class Vehicles before it sold or leased them to

                       Class Members; and,

                    h. Whether Defendants are liable for the consumer protection, common law
                       and warranty claims asserted in the twenty-eight causes of action set forth
                       below.
       63.     Adequate Representation: Plaintiffs will fairly and adequately protect the
interests of the Class Members. Plaintiffs have retained attorneys experienced in the prosecution

of class actions, including consumer and product defect class actions, and Plaintiffs intend to

prosecute this action vigorously.

       64.     Predominance and Superiority: Plaintiffs and the Class Members have all

suffered and will continue to suffer harm and damages as a result of Defendant’s unlawful and

wrongful conduct. A class action is superior to other available methods for the fair and efficient

adjudication of the controversy. Absent a class action, most Class Members would likely find

the cost of litigating their claims prohibitively high and would therefore have no effective

remedy at law. Because of the relatively small size of the individual Class Members’ claims, it

is likely that only a few Class Members could afford to seek legal redress for Defendants’

misconduct.    Absent a class action, Class Members will continue to incur damages, and

Defendants’ misconduct will continue without remedy. Class treatment of common questions
of law and fact would also be a superior method to multiple individual actions or piecemeal

litigation in that class treatment will conserve the resources of the courts and the litigants and

will promote consistency and efficiency of adjudication.

                              FIRST CAUSE OF ACTION
   (Violations of the Alabama Deceptive Trade Practices Act Ala. Code §§ 8-19-1 et seq.,
(“ADTPA”) on behalf of the Nationwide Class and, in the alternative, the Alabama Sub-Class)

       65.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.




    Case 3:21-cv-00099 Document 1 Filed
                                   41 02/05/21 Page 41 of 55 PageID #: 41
        66.       Plaintiff Teresa Stringer brings this cause of action on behalf of herself and on

behalf of the Nationwide Class and, in the alternative, the Alabama Sub-Class.

        67.       Nissan is a “person” as defined by Ala. Code § 8-19-3(5).

        68.       Plaintiff and Class Members are “consumers” within the meaning of Ala. Code §

8-19-3(2).

        69.       By failing to disclose and concealing the defective nature of the Class Vehicles’

continuously variable transmission from Plaintiff and prospective Class Members, Defendants

violated Ala. Code § 8-19-5 by (1) “Representing that goods…ha[d] characteristics … benefits,
or qualities that they do not have”; (2) Representing that goods … are of a particular standard,

quality, or grade … [when] they are of another”; (3) “Engaging in … other unconscionable, false,

misleading, or deceptive act or practice in the conduct of …commerce”. See Ala. Code § 8-19-5

(5), (7), (27).

        70.       Defendants’ unfair and deceptive acts or practices occurred repeatedly in

Defendants’ trade or business, were capable of deceiving a substantial portion of the purchasing

public, and imposed a serious safety risk on the public.

        71.       Defendants knew that the Class Vehicles’ continuously variable transmissions

suffered from an inherent defect, were defectively designed or manufactured, would fail

prematurely, and were not suitable for their intended use.

        72.       Defendants were under a duty to Plaintiff and the Class Members to disclose the

defective nature of the Class Vehicles’ continuously variable transmissions and/or the associated

repair costs because:

                  a.     Defendants were in a superior position to know the true state of facts about

the safety defect contained in the Class Vehicles’ continuously variable transmissions;

                  b.     Plaintiff and the Class Members could not reasonably have been expected

to learn or discover that their continuously variable transmissions have a dangerous safety defect

until after they purchased the Class Vehicles; and,




    Case 3:21-cv-00099 Document 1 Filed
                                   42 02/05/21 Page 42 of 55 PageID #: 42
               c.     Defendants knew that Plaintiff and the Class Members could not

reasonably have been expected to learn about or discover the CVT Defect.

        73.    By failing to disclose the CVT Defect, Defendant knowingly and intentionally

concealed material facts and breached its duty not to do so.

        74.    The facts concealed or not disclosed by Defendants to Plaintiff and the other Class

Members are material because a reasonable consumer would have considered them to be

important in deciding whether or not to purchase the Class Vehicles, or to pay less for them. Had

Plaintiff and other Class Members known that the Class Vehicles’ continuously variable
transmissions were defective, they would not have purchased the Class Vehicles or would have

paid less for them.

        75.    Plaintiff and the other Class Members are reasonable consumers who do not expect

that their vehicles will suffer from a CVT Defect. That is the reasonable and objective consumer

expectation for vehicles and their continuously variable transmissions.

        76.    As a result of Defendants’ misconduct, Plaintiff and the other Class Members have

been harmed and have suffered actual damages in that the Class Vehicles and their continuously

variable transmissions are defective and require repairs or replacement.

        77.    As a direct and proximate result of Defendants’ unfair or deceptive acts or practices,

Plaintiff and the other Class Members have suffered and will continue to suffer actual damages.

        78.    By a letter dated December 8, 2020 and sent via certified mail, Plaintiff provided

Defendants with notice of its alleged violations of the ADTPA pursuant to Ala. Code § 8-19-10(e)

and demanded that Defendants rectify the problems associated with the behavior detailed above.

On or about December 31, 2020, Nissan responded with a “No Offer Letter” which stated “Nissan

is not willing to comply with your client’s demands nor are we willing to make any offer of

settlement.”

        79.    Accordingly, Plaintiff seeks actual damages, restitution, statutory and punitive

damages, attorneys’ fees and costs, and any other relief that the Court deems proper under §§ Ala.




    Case 3:21-cv-00099 Document 1 Filed
                                   43 02/05/21 Page 43 of 55 PageID #: 43
Code § 8-19-10 and 8-19-1, et seq, due to Defendants’ failure to rectify or agree to adequately

rectify its violations as detailed above.

                               SECOND CAUSE OF ACTION
(Violation of the Tennessee Consumer Protection Act §§ 47-18-101, et. seq, (“Tennessee CPA”)
                            Individually on behalf of Karen Brooks)

          80.   Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

          81.   Plaintiff Karen Brooks brings this cause of action on behalf of herself.

          82.   Plaintiff is a “natural person” and “consumer” within the meaning of Tenn. Code

Ann. § 47-18-103(2).

          83.   Defendants are “person(s)” within the meaning of Tenn. Code. Ann. § 47-18-

103(2).

          84.   Defendants’ conduct described herein affected “trade,” or “commerce” or

“consumer transactions” within the meaning of Tenn. Code. Ann. § 47-18-103(19).

          85.   By failing to disclose and concealing the defective nature of the Class Vehicles’

continuously variable transmission from Plaintiffs and prospective Class Members, Defendants

violated the Tennessee Consumer Protection Act by: (1) “Representing that goods or services

have … characteristic, [or] … benefits …. that they do not have ….;” (2) “Representing that goods

or services are of a particular standard, quality or grade … if they are of another;” and (3)

“Advertising goods or services with intent not to sell them as advertised.” Tenn. Code. Ann. §

47-18-104.

          86.   Defendants’ unfair and deceptive acts or practices occurred repeatedly in

Defendants’ trade or business, were capable of deceiving a substantial portion of the purchasing

public, and imposed a serious safety risk on the public.

          87.   Defendants knew that the Class Vehicles’ continuously variable transmissions

suffered from an inherent defect, were defectively designed or manufactured, would fail

prematurely, and were not suitable for their intended use.




   Case 3:21-cv-00099 Document 1 Filed
                                  44 02/05/21 Page 44 of 55 PageID #: 44
        88.    Defendants were under a duty to Plaintiff and the Class Members to disclose the

defective nature of the Class Vehicles’ continuously variable transmissions and/or the associated

repair costs because:

               a.       Defendants were in a superior position to know the true state of facts about

the safety defect contained in the Class Vehicles’ continuously variable transmissions;

               b.       Plaintiff and the Class Members could not reasonably have been expected

to learn or discover that their continuously variable transmissions have a dangerous safety defect

until after they purchased the Class Vehicles; and,
               c.       Defendants knew that Plaintiff and the Class Members could not

reasonably have been expected to learn about or discover the CVT Defect.

        89.    By failing to disclose the CVT Defect, Defendants knowingly and intentionally

concealed material facts and breached its duty not to do so.

        90.    The facts concealed or not disclosed by Defendants to Plaintiff and the other Class

Members are material because a reasonable consumer would have considered them to be

important in deciding whether or not to purchase the Class Vehicles, or to pay less for them. Had

Plaintiff and other Class Members known that the Class Vehicles’ continuously variable

transmissions were defective, they would not have purchased the Class Vehicles or would have

paid less for them.

        91.    Plaintiff and the other Class Members are reasonable consumers who do not expect

that their vehicles will suffer from a CVT Defect. That is the reasonable and objective consumer

expectation for vehicles and their continuously variable transmissions.

        92.    As a result of Defendants’ misconduct, Plaintiff and the other Class Members have

been harmed and have suffered actual damages in that the Class Vehicles and their continuously

variable transmissions are defective and require repairs or replacement.

        93.    As a direct and proximate result of Defendants’ unfair or deceptive acts or practices,

Plaintiff has suffered and will continue to suffer actual damages.




    Case 3:21-cv-00099 Document 1 Filed
                                   45 02/05/21 Page 45 of 55 PageID #: 45
       94.    Accordingly, Plaintiff seeks actual damages, restitution, statutory and punitive

damages, attorneys’ fees and costs, and any other relief that the Court deems proper under Tenn.

Code. Ann. § 47-18-109(a), et seq, due to Defendants’ failure to rectify or agree to adequately

rectify its violations as detailed above.

                             THIRD CAUSE OF ACTION
     (Breach of Implied Warranty Tenn. Code. Ann. § 47-2-314 et. seq., on behalf of the
             Nationwide Class and, in the alternative, the Tennessee Sub-Class)

       95.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       96.    Plaintiff Karen Brooks brings this cause of action on behalf of herself and the

Nationwide Class and, in the alternative, the Tennessee Sub-Class.

       97.    Defendants are merchants with respect to motor vehicles.

       98.    Defendants provided Plaintiff and Class Members with an implied warranty that

the Class Vehicles and any parts thereof were merchantable and fit for the ordinary purposes for

which they were sold. This implied warranty included, among other things: (i) a warranty that the

Class Vehicles' transmission designed, manufactured, supplied, distributed, and/or sold by

Defendants were safe and reliable for providing transportation; and (ii) a warranty that the Class

Vehicles' transmission would be fit for their intended use while the Class Vehicles were being

operated.

       99.    Contrary to the applicable implied warranties, the Class Vehicles, at the time of sale

and thereafter, were not fit for their ordinary and intended purpose of providing Plaintiff and the

other Class Members with reliable, durable, and safe transportation. Instead, the Class Vehicles

are defective, as described more fully above,

       100. Defendants were on notice of the CVT Defect as discussed more fully above.

       101. As a direct and proximate result of Defendant’s breach of the implied warranty of

merchantability, Plaintiff has been damaged in an amount to be proven at trial.




   Case 3:21-cv-00099 Document 1 Filed
                                  46 02/05/21 Page 46 of 55 PageID #: 46
                              FOURTH CAUSE OF ACTION
 (Violations of Texas Deceptive Trade Practices Act Tex. Bus. Comm. Code §§ 17.41 et. seq.,
   (“DTPA”) on behalf of the Nationwide Class and, in the alternative, the Texas Sub-Class)

       102.    Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs of this Complaint.

       103.    Plaintiff William Papania brings this cause of action on behalf of himself and on

behalf of the Nationwide Class and, in the alternative, the Texas Sub-Class.

       104.    Plaintiff and Class Members are “consumers” within the meaning of DTPA §

17.45(4).

       105.    The Class Vehicles are “goods” under DTPA § 17.45(1).

       106.    By failing to disclose and concealing the defective nature of the Class Vehicles’

continuously variable transmission from Plaintiff and prospective Class Members Defendant

violated the DTPA which makes unlawful “[f]alse, misleading, or deceptive acts or practices in

the conduct of any trade or commerce.” Tex. Bus. & Com. Code Ann. § 17.46. Defendant’s

conduct, as described above and below, constitutes “deceptive acts or practices” within the

meaning of the DTPA §§ 17.50 and 17.46. In that Defendant: (1) “represent[ed] that goods or

services have …. characteristics…uses, benefits, or quantities which they do not have…”; (2)

“represent[ed] that goods … are of a particular standard, quality, or grade…if they are of another”

(DTPA §17.46(7)); (3) “advertis[ed] goods or service with intent not to sell them as advertised”

(DTPA §17.46(9)); (4) “represent[ed] that a guaranty or warranty confers or involves rights or

remedies which it does not have or involve” (DTPA §17.46(20)); (5) engaged in an

‘unconscionable action or course of action” (DTPA §17.50(3)).          Furthermore, Defendant’s

deceptive acts and practices, which were intended to mislead consumers who were in the process

of purchasing and/or leasing the Defective Vehicles, was conduct directed at consumers.

       107.    Defendants knew that the Class Vehicles’ continuously variable transmissions

suffered from an inherent defect, were defectively designed and/or manufactured, would fail

prematurely, and were not suitable for their intended use.




    Case 3:21-cv-00099 Document 1 Filed
                                   47 02/05/21 Page 47 of 55 PageID #: 47
       108.    In failing to disclose the CVT Defect, Defendants knowingly and intentionally

concealed material facts and breached its duty not to do so, thereby engaging in deceptive acts or

practices within the meaning of the DTPA § 17.46.

       109.    Defendants were under a duty to Plaintiff and the other Class Members to disclose

the defective nature of the Class Vehicles’ continuously variable transmissions because:

       110.    Defendants were in a superior position to know the true state of facts about the

safety defect in the Class Vehicles’ CVTs;

       111.    Defendants made partial disclosures about the quality of the Class Vehicles without
revealing the defective nature of the Class Vehicles’ CVT; and

       112.    Defendants actively concealed the defective nature of the Class Vehicles’ CVTs

from Plaintiff and Class Members at the time of sale and thereafter.

       113.    The facts concealed or not disclosed by Defendants to Plaintiff and the other Class

Members are material because a reasonable person would have considered them to be important

in deciding whether or not to purchase or lease Defendant’s Class Vehicles, or to pay less for them.

Had Plaintiff and other Class Members known that the Class Vehicles suffered from the CVT

Defect described herein, they would not have purchased or leased the Class Vehicles or would

have paid less for them.

       114.    Defendants continued to conceal the defective nature of the Class Vehicles and their

CVT even after Class Members began to report problems. Indeed, Defendants continue to cover

up and conceal the true nature of this systematic problem today.

       115.    Plaintiff also asserts a violation of public policy arising from Defendants’

withholding of material safety facts from consumers.         Defendants’ violation of consumer

protection and unfair competition laws resulted in harm to consumers.

       116.    Defendants’ omissions of material facts, as set forth herein, also constitute

deceptive acts or practices because they violate consumer protection laws, warranty laws and the

common law as set forth herein.




    Case 3:21-cv-00099 Document 1 Filed
                                   48 02/05/21 Page 48 of 55 PageID #: 48
       117.    Thus, by its conduct, Defendants have engaged in deceptive acts or practices within

the meaning of the DTPA §§ 17.50 and 17.46.

       118.    Defendants’ deceptive acts or practices occurred repeatedly in Defendants’ trade or

business, and were capable of deceiving a substantial portion of the purchasing public.

       119.    As a direct and proximate result of Defendants’ deceptive acts or practices, Plaintiff

and Class Members have suffered and will continue to suffer actual damages.

       120.    Accordingly, Plaintiff seeks an order granting the following injunctive relief: that

Nissan notify all Texas Sub- Class Members of the CVT Defect and offer to provide them with
non-defective CVTs free of charge; that Nissan extend the warranty for the Texas Class Members’

CVTs to ten years/unlimited mileage; and, that Defendants cease the sale and leasing of the Class

Vehicles in the State of Texas and otherwise cease Defendants’ deceptive conduct described

herein. Plaintiff also seeks reasonable attorneys’ fees and costs, as allowed.

       121.    By a letter dated December 8, 2020 and sent via certified mail, Plaintiff provided

Defendants with notice of its alleged violations of the DTPA pursuant to Tex. Bus. & Com. Code

Ann. § 17.505(a) and demanded that Defendants rectify the problems associated with the behavior

detailed above. By letter dated December 30, 2021, “Nissan is not willing to comply with your

client’s demands nor are we willing to make any offer of settlement.” If within sixty (60) days

Nissan fails to adequately respond to Plaintiff’s demands, Plaintiff will seek leave to amend this

complaint to seek damages any other just and proper relief available under the DTPA.

                                   FIFTH CAUSE OF ACTION
        (Breach of Implied Warranty of Merchantability, Tex. Bus. & Com. Code § 2.314 et
     seq. on behalf of the Nationwide Class and, in the alternative, the Texas Sub- Class)

       122.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       123.    Plaintiff William Papania brings this cause of action on behalf of herself and the

Nationwide Class and, in the alternative, the Texas Sub-Class.

       124.    Defendants are merchants with respect to motor vehicles.




    Case 3:21-cv-00099 Document 1 Filed
                                   49 02/05/21 Page 49 of 55 PageID #: 49
       125.    Defendants provided Plaintiff and Class Members with an implied warranty that

the Class Vehicles and any parts thereof were merchantable and fit for the ordinary purposes for

which they were sold. This implied warranty included, among other things: (i) a warranty that the

Class Vehicles' transmission designed, manufactured, supplied, distributed, and/or sold by

Defendants were safe and reliable for providing transportation; and (ii) a warranty that the Class

Vehicles' transmission would be fit for their intended use while the Class Vehicles were being

operated.

       126.    Contrary to the applicable implied warranties, the Class Vehicles, at the time of sale
and thereafter, were not fit for their ordinary and intended purpose of providing Plaintiff and the

other Class Members with reliable, durable, and safe transportation. Instead, the Class Vehicles

are defective, as described more fully above,

       127.    Defendants were on notice of the CVT Defect as discussed more fully above.

       128.    As a direct and proximate result of Defendants’ breach of the implied warranty of

merchantability, Plaintiff has been damaged in an amount to be proven at trial.

                              SIXTH CAUSE OF ACTION
(Breach of Implied Warranties Under Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq.
   on behalf of the Nationwide Class and, in the alternative, the Tennessee and Texas Sub-
                                          Classes)

        129. Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

        130. Plaintiffs Karen Brooks and William Papania bring this cause of action on behalf

of themselves and on behalf of the Nationwide Class and, in the alternative, the Tennessee and

Texas Sub-Classes.

        131. Plaintiffs and Class Members are “consumers” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

        132. Defendants are “supplier(s)” and “warrantor(s)” within the meaning of 15 U.S.C.

§§ 2301(4)-(5).




    Case 3:21-cv-00099 Document 1 Filed
                                   50 02/05/21 Page 50 of 55 PageID #: 50
        133. The Class Vehicles are “consumer products” within the meaning of 15 U.S.C. §

2301(1).

        134. Defendants’ implied warranty is an “implied warranty” within the meaning of 15

U.S.C. § 2301(7).

        135. Defendants breached the implied warranty by virtue of the above-described acts.

        136. Plaintiffs and the other Class Members notified Defendants of the breach within a

reasonable time and/or were not required to do so. Defendants were also on notice of the CVT

Defect from, among other sources, the complaints and service requests it received from Class
Members and its dealers.

        137. Defendants’ breach of the implied warranty deprived Plaintiffs and Class Members

of the benefits of their bargains.

        138. As a direct and proximate result of Defendants’ breach of the implied and express

warranties, Plaintiffs and the other Class Members sustained damages and other losses in an

amount to be determined at trial. Defendants’; conduct damaged Plaintiffs and the other Class

Members, who are entitled to recover actual damages, consequential damages, specific

performance, diminution in value, and costs, including statutory attorney fees and/or other relief

as appropriate.

                            SEVENTH CAUSE OF ACTION
   (Fraudulent Omission behalf of the Nationwide Class and, in the alternative, the Alabama,
                            Tennessee, and Texas Sub-Classes)

       139.   Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       140.   Plaintiffs bring this cause of action on behalf of themselves and the Nationwide

Class and, in the alternative, the Alabama, Tennessee, and Texas Sub-Classes.

       141.   Defendants knew that the Class Vehicles’ suffered from an inherent defect, were

defectively designed and/or manufactured and were not suitable for their intended use.

       142.   Defendants concealed from and failed to disclose to Plaintiffs and Class Members

the defective nature of the Class Vehicles and their CVTs.



    Case 3:21-cv-00099 Document 1 Filed
                                   51 02/05/21 Page 51 of 55 PageID #: 51
       143.    Defendants were under a duty to Plaintiffs and Class Members to disclose the

defective nature of the Class Vehicles’ CVTs because:

       a.      Defendants were in a superior position to know the true state of facts about the

safety defect in the Class Vehicles’ CVTs;

       b.      Plaintiffs and the Class Members could not reasonably have been expected to learn

or discover that their CVTs have a dangerous safety defect until after they purchased or leased the

Class Vehicles;

       c.      Defendants knew that Plaintiffs and the Class Members could not reasonably have
been expected to learn about or discover the CVT prior to purchase or lease; and

       d.      Defendants actively concealed the defective nature of the Class Vehicles’ CVTs

from Plaintiffs and Class Members at the time of sale and thereafter.

       144.    The facts concealed or not disclosed by Defendants to Plaintiffs and the other Class

Members are material in that a reasonable person would have considered them to be important in

deciding whether to purchase or lease Defendants’ Class Vehicles or pay a lesser price for them.

Had Plaintiffs and Class Members known about the defective nature of the Class Vehicles’ CVTs,

they would not have purchased or leased them, or would have paid less for them.

       145.    Defendants concealed or failed to disclose the true nature of the design and/or

manufacturing defects contained in the Class Vehicles’ CVTs in order to induce Plaintiffs and

Class Members to act thereon. Plaintiffs and the other Class Members justifiably relied on

Defendants’ omissions to their detriment. This detriment is evident from Plaintiffs’ and Class

Members’ purchase or lease of Defendants’ defective Class Vehicles.

       146.    Defendants continued to conceal the defective nature of the Class Vehicles’

transmissions even after Class Members began to report the problems. Indeed, Defendants

continue to cover up and conceal the true nature of the problem today.

       147.    As a direct and proximate result of Defendants’ misconduct, Plaintiffs and Class

Members have suffered and will continue to suffer actual damages.




    Case 3:21-cv-00099 Document 1 Filed
                                   52 02/05/21 Page 52 of 55 PageID #: 52
                                     RELIEF REQUESTED
         148.   Plaintiffs on behalf of themselves and all others similarly situated, request that the

Court enter judgment against Defendant, and issue an order providing the following relief:

         a.     Certifying the proposed Class and Sub-Classes, designating Plaintiffs as a named

representatives of the Class, and designating the undersigned as Class Counsel;

         b.     A declaration that Nissan is financially responsible for notifying all Class Members

about the defective nature of the CVT in the Class Vehicles;

         c.     An order directing Defendants to provide notice, in a form pre-approved by the

counsel identified below, to all current owners or lessees of the Class Vehicles, and in the said

notice offer to replace the defective CVT contained in every Class Vehicle with a non-defective

CVT;

         d.     An order directing Defendants to provide notice, in a form pre-approved by the

counsel identified below, to all current owners and lessees of the Class Vehicles, of an appropriate

warranty extension of the Class Vehicles’ CVT and related components.

         e.     An order directing Defendants to offer reimbursement to all current and former

owners and lessees of the Class Vehicles, for all expenses already incurred as a result of the CVT

Defect, including but not limited to repairs, diagnostics, and any other consequential and incidental

damages (e.g. towing charges, vehicle rentals, etc.).

         f.     An order directing Defendants to immediately cease the sale and leasing of the

Class Vehicles at authorized Nissan dealerships nationwide without first notifying the purchasers

of the CVT Defect, and otherwise immediately cease to engage in the violations of law as set forth

above.

         g.     Damages and restitution in an amount to be proven at trial.

         h.     Any and all remedies provided pursuant to the state consumer protection laws,

implied warranty laws, the Magnuson-Moss Warranty Act and under common law fraud;

         i.     An award to Plaintiffs and the Class of compensatory, exemplary, and statutory

damages, including interest, in an amount to be proven at trial;



    Case 3:21-cv-00099 Document 1 Filed
                                   53 02/05/21 Page 53 of 55 PageID #: 53
        j.      That Defendants disgorge, for the benefit of the Class, all or part of the ill-gotten

profits they received from the sale or lease of the Class Vehicles, and/or make full restitution to

Plaintiffs and Class Members;

        k.      An award of attorneys’ fees and costs, as allowed by law;

        l.      An award of pre-judgment and post-judgment interest, as allowed by law;

        m.      Leave to amend the Complaint to add further subclasses and to conform to the

evidence produced at trial; and,

        n.      Such other relief as may be appropriate under the circumstances.
                        DEMAND FOR A JURY TRIAL

        149.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury

of any and all issues in this action so triable as of right.




    Case 3:21-cv-00099 Document 1 Filed
                                   54 02/05/21 Page 54 of 55 PageID #: 54
DATED: February 5th, 2021      Respectfully submitted,



                               By:/s/ J. Gerard Stranch, IV
                               J. Gerard Stranch, IV (BPR 23045)
                               Benjamin A. Gastel (BPR 28699)
                               BRANSTETTER, STRANCH & JENNINGS PLLC
                               223 Rosa L. Parks Avenue, Suite 200
                               Nashville, Tennessee 37203
                               Phone: 615-254-8801
                               Fax: 615-255-5419
                               gerards@bsjfirm.com
                               beng@bsjfirm.com

                               GREENSTONE LAW APC
                               Mark Greenstone (pro hac vice to be filed)
                               1925 Century Park East, Suite 2100
                               Los Angeles, California 90067
                               Telephone: (310) 201-9156
                               Facsimile: (310) 201-9160
                               mgreenstone@greenstonelaw.com

                               GLANCY PRONGAY & MURRAY LLP
                               Marc L. Godino (pro hac vice to be filed)
                               Danielle L. Manning (pro hac vice to be filed)
                               1925 Century Park East, Suite 2100
                               Los Angeles, California 90067
                               Telephone: (310) 201-9150
                               Facsimile: (310) 201-9160

                               Attorneys for Plaintiff




   Case 3:21-cv-00099 Document 1 Filed
                                  55 02/05/21 Page 55 of 55 PageID #: 55
